Exhibit 10.15
Confidential – Execution Version
CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK "[***]".


COLLABORATION AND LICENSE Agreement
        This Collaboration and License Agreement (the “Agreement”), effective as
of November 1, 2019 (the “Effective Date”), is made by and between Allogene
Therapeutics, Inc., a Delaware corporation with its principal place of business
at 210 East Grand Ave., South San Francisco, CA 94080 (“Allogene”), and Notch
Therapeutics Inc., a corporation organized and existing under the laws of
Ontario, Canada with registered address at 40 King Street West, Suite 2100,
Toronto, Ontario M5H 3C2, Canada (“Notch”). Allogene and Notch are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, Allogene is a clinical-stage biotechnology company engaged in the
research, development and commercialization of genetically engineered allogeneic
T cell therapies for the treatment of cancer;
WHEREAS, Notch possesses certain technology and expertise relating to the use of
pluripotent stem cells to manufacture T cell therapies;
        WHEREAS, the Parties desire to collaborate in relation to research and
development of the use of Notch’s proprietary technologies for generating and
manufacturing cells of T cell or NK cell lineage in connection with Allogene’s
cellular therapies, and potential commercialization of pharmaceutical products
arising from such research and development activities for the treatment of
certain hematological malignancies; and
WHEREAS, the Parties have entered into that certain stock purchase agreement of
even date herewith;
        NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants contained herein, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:
1.DEFINITIONS
1.1“Academic Use Rights” means a non-exclusive license to Research Program
Inventions granted by Notch or its Affiliate to a non-profit academic or
research institution solely for such academic or research institution’s
internal, non-commercial, non-clinical research. Such license shall not permit
the publication or disclosure of any Research Program Invention or data related
thereto without Allogene’s prior approval, not to be unreasonably withheld.
1.2“Affiliate” means, as to a Party, any entity directly or indirectly
controlling, controlled by or under common control with such Party, where
“control” means (a) beneficial ownership of greater than fifty percent (50%) of
the voting equity interests in such entity or (b) the possession, directly or
indirectly, of the power to direct or cause the direction of the



--------------------------------------------------------------------------------



management and policies of an entity, whether through the ownership of a voting
equity interest, by contract or otherwise.
1.3“Alliance Manager” has the meaning set forth in Section 3.1.
1.4“Allogene Background Technology” means Background Technology Controlled by
Allogene or its Affiliates.
1.5“Allogene Indemnitee” has the meaning given in Section 11.1.
1.6“Allogene Technology” means (a) Background Technology Controlled by Allogene,
and (b) Allogene’s interest in any Research Program Inventions, excluding any
Joint Technology.
1.7“Allogene Patents” has the meaning given in Section 8.2.
1.8“Applicable Law” means any and all applicable laws, ordinances, rules,
directives, administrative circulars and regulations of any kind whatsoever of
any Governmental Authority within the applicable jurisdiction.
1.9“Available” and its cognates mean, with respect to a Target, that (a) Notch
has not granted any Third Party any license, or option to acquire a license,
under the Notch Technology to Exploit cellular therapy products Directed Against
such Target (excluding licenses granted to service providers solely to provide
services to Notch), or if Notch has granted such a license or option to acquire
a license, such license or option to acquire a license has expired or
terminated; and, if the requirement in clause (a) is met, (b) Notch, together
with its Affiliates and any Third Party to which Notch had previously granted a
license or option as described in clause (a), have not (i) expended an aggregate
amount in excess of [***] dollars (US$[***]) directly in the research and
development of a cellular therapy product Directed Against such Target, or (ii)
initiated any IND-enabling GLP toxicology studies for a cellular therapy product
Directed Against such Target.
1.10"Background Technology” means Patent Rights and Know-How (a) Controlled by a
Party prior to the Effective Date or (b) Controlled by such Party during the
Term, but not generated in the performance of the activities under this
Agreement.
1.11“Bankruptcy Code” has the meaning given in Section 12.4.
1.12“B-Cell Malignancies” means the hematological malignancies or cancer that
begins in blood-forming tissue, such as the bone marrow, or in the cells of the
immune system and affect B cells. These include B-cell lymphomas and some
leukemias. For clarity, B-Cell Malignancies shall for example not include
Multiple Myeloma, chronic myelogenous leukemia, acute myelogenous leukemia, or T
cell malignancies.
1.13“Biologics License Application” or “BLA” means a Biologics License
Application (as more fully described in U.S. 21 C.F.R. Part 601.20 or any
successor regulation) and all amendments and supplements thereto submitted to
the FDA, or any equivalent filing in a country or regulatory jurisdiction other
than the U.S. with the applicable Regulatory Authority, or any similar
application or submission for Regulatory Approval filed with a Regulatory
Authority to obtain marketing approval for a biologic product in a country or in
a group of countries.
2



--------------------------------------------------------------------------------



1.14“Bi-Specific Product” means a CAR Product which is directed against at least
two Targets, both of which are Exclusive Targets. For clarity, a Bi-Specific
Product may include a single CAR or two independent CARs, as long as they are
intended to be expressed in the same T Cell or NK Cell.
1.15“Business Day” means a day other than Saturday, Sunday or any day on which
commercial banks located in the San Francisco, California, USA, or Toronto,
Canada are authorized or obligated by Applicable Laws to close.
1.16“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31;
provided, however, that (a) the first Calendar Quarter of the Term or following
First Commercial Sale of Product shall extend from the commencement of such
period to the end of the first complete Calendar Quarter thereafter; and (b) the
last Calendar Quarter of the Term shall end upon the expiration or termination
of this Agreement.
1.17“Calendar Year” means (a) for the first year of the Term, the period
beginning on the Effective Date and ending on December 31, 2019, (b) for each
year of the Term thereafter, each successive period beginning on January 1 and
ending twelve (12) consecutive calendar months later on December 31, and (c) for
the last year of the Term, the period beginning on January 1 of the year in
which the Agreement expires or terminates and ending on the effective date of
expiration or termination of this Agreement.
1.18“CAR” means a chimeric antigen receptor. For clarity, a CAR does not contain
a TCR binding domain.
1.19“CAR Product” means a pharmaceutical or biological product comprising an
Engineered CAR Cell.
1.20“[***]” means the [***], located at [***].
1.21"CEOs” means the Chief Executive Officer of Notch and the Chief Executive
Officer of Allogene, or a named designee of either of the foregoing.
1.22“Cell Type” means either a T Cell or an NK Cell.
1.23“Change of Control” means with respect to a specified Party: (a) the
acquisition, directly or indirectly, by a Person or “group” (whether in a single
transaction or multiple transactions) of more than 50% of the voting power of
such Party or of beneficial ownership of (or the right to acquire such
beneficial ownership) of more than 50% of the outstanding equity or convertible
securities of such Party (including by tender offer or exchange offer); (b) any
merger, consolidation, share exchange, business combination, recapitalization,
the sale of substantially all of assets of, or similar corporate transaction
involving such Party (whether or not including one or more wholly owned
subsidiaries of such Party), other than: (i) transactions involving solely such
Party and/or one or more Affiliates, on the one hand, and one or more of such
Party’s Affiliates, on the other hand, and/or (ii) transactions in which the
stockholders of such Party immediately prior to such transaction hold at least
50% of the voting power of the surviving company or ultimate parent company of
the surviving company; or (c) the adoption of a plan relating to the liquidation
or dissolution of such Party. For purposes of this definition, the terms “group”
and “beneficial ownership” has the meaning accorded in the U.S.
3



--------------------------------------------------------------------------------



Securities Exchange Act of 1934 and the rules of the U.S. SEC thereunder in
effect as of the Effective Date.
1.24“Claims” means all liability, loss, damage, claim, injury, costs or expenses
(including reasonable attorneys’ fees and expenses of litigation) of any kind
arising from Third Party demands, claims, actions and proceedings (whether
criminal or civil, in contract, tort or otherwise).
1.25“Collaboration Product” means a T Cell or NK Cell created pursuant to the
Research Program that expresses one or more CARs that are Directed Against one
or more of the Exclusive Targets.
1.26“Collaboration Term” has the meaning set forth in Section 2.1(h).
1.27“Combination Product” has the meaning set forth in the definition of Net
Sales.
1.28“Commercially Reasonable Efforts” means, with respect to either Party in
relation to this Agreement, such efforts (whether undertaken by such Party
directly or by such Party’s Affiliates or Sublicensees) that are consistent with
the efforts and resources used by a biopharmaceutical company of similar size
and resources in the exercise of its commercially reasonable business practices
relating to an exercise of a right or performance of an obligation under this
Agreement, including the research, development, manufacture and
commercialization of a pharmaceutical or biologic compound or product, as
applicable, at a similar stage in its research, development or commercial life
as the relevant Product, and that has commercial and market potential similar to
the relevant Product, taking into account issues of intellectual property
coverage, safety and efficacy, stage of development, product profile,
competitiveness of Third Party products in the marketplace, supply chain,
proprietary position, regulatory exclusivity, anticipated or approved labeling,
present and future market and commercial potential, the likelihood of receipt of
Regulatory Approval, profitability (including pricing and reimbursement status
achieved or likely to be achieved), alternative therapies and legal issues.
1.29“Competing Products” has the meaning set forth in Section 4.5(c).
1.30“Competitive Indication” means B-Cell Malignancies and Multiple Myeloma.
1.31“Confidential Information” has the meaning set forth in Section 9.1.
1.32“Control” or “Controlled” means, with respect to any Know-How, Patent Rights
or other Intellectual Property Rights, a Party has the legal authority or right
(whether by ownership, license or otherwise) to grant a license, sublicense,
access or right to use (as applicable) under such Know-How, Patent Rights, or
other Intellectual Property Rights to the other Party on the terms and
conditions set forth herein at the time of such grant, in each case without
breaching the terms of any agreement with a Third Party. Notwithstanding the
foregoing, Know-How, Patent Rights and other Intellectual Property Rights
licensed by Notch under a New Notch Third Party In-License shall only be
considered to be Controlled by Notch if Allogene elects, within [***] days after
notification thereof from Notch, to be bound by all terms and conditions thereof
applicable to sublicensees thereunder (which terms and conditions shall be fully
included in Notch’s notification to Allogene) and to pay the share of the
license fees, milestone payments and royalties payable thereunder and reasonably
allocated to such sublicense rights (which share that is paid by Allogene is
subject to offset against Notch’s royalties to the
4



--------------------------------------------------------------------------------



extent permitted under Section 6.9(b)) based on Allogene’s sublicense rights
thereunder relative to the rights thereunder retained by Notch, which share
shall be negotiated by the Parties in good faith. For clarity, Notch shall
provide such notification for election to Allogene as described in the
proceeding sentence for any Third Party license that includes any Intellectual
Property Rights that would, if Allogene were to make the election set forth in
the immediately prior sentence, fall within the definition of Notch Technology.
1.33“Cover”, “Covering” or “Covered” means, with reference to a Patent Right and
a product, composition, article of manufacture or method, that the manufacture,
practice, use, offer for sale, sale or importation of such product, composition,
article of manufacture or method, would infringe a Valid Claim of such Patent
Right in the country in which such activity occurs without a license thereto (or
ownership thereof) (or if such Patent Right is pending, would infringe such
Valid Claim if it were to issue as then being prosecuted in good faith).
1.34“Development Milestone” means any of the milestones described in Section
6.5.
1.35“Directed Against” means, as used in connection with a Target, that the
product or agent at issue is designed to interact or bind with such Target as
its primary mechanism of action.
1.36“Dollars” means the U.S. dollar, and “$” shall be interpreted accordingly.
1.37“EMA” means the European Medicines Agency, and any successor entity thereto.
1.38“Engineered CAR Cell” means an engineered T Cell or NK Cell that expresses
one or more CARs Directed Against a Target.
1.39“EU” means all countries that are officially recognized as member states of
the European Union at the relevant time.
1.40“Exclusive Target” means (a) any Initial Target for which no Substitute
Target has been selected by Allogene pursuant to Section 2.5, (b) any Substitute
Target selected by Allogene pursuant to Section 2.5 to replace any Initial
Target, and (c) any Optioned Target.
1.41“Exclusivity Term” has the meaning set forth in Section 4.5(d).
1.42“Existing Notch Third Party In-License” means [***].
1.43"Exploit” means to research, develop, make, have made, use, offer for sale,
sell, import, export or otherwise exploit, or transfer possession of or title
in, a product. Cognates of the word “Exploit” shall have correlative meanings.
1.44“Field” means the treatment, prevention and palliation of all human and
animal diseases and disorders, including, without limitation, the Competitive
Indications.
1.45“First Commercial Sale” means the first arm’s length commercial sale for
monetary value by Allogene, its Affiliates or Sublicensees of a Product in the
Territory to a Third Party who is not a Sublicensee for end use or consumption
by the general public of such Product in any country following the receipt of
Regulatory Approval for such Product by Allogene, its Affiliates, or its
Sublicensees; provided, however, that the following shall not constitute a First
Commercial Sale: (a) any sale to an Affiliate or Sublicensee unless the
Affiliate or Sublicensee is the last entity in the distribution chain of the
Product; (b) any use of such Product in clinical
5



--------------------------------------------------------------------------------



trials, non-clinical development activities or other development activities with
respect to such Product by or on behalf of a Party, or disposal or transfer of
such Product for a bona fide charitable purpose; and (c) compassionate use, in
each case for which no payment is received by Allogene, its Affiliates or
Sublicensees. For purposes of clarification, except as otherwise provided in the
previous sentence, any first arm’s length commercial sale to a distributor or
wholesaler under any non-conditional sale arrangement would be a First
Commercial Sale.
1.46“Full Time Equivalent” or “FTE” means the equivalent of a full-time
scientist’s work time over a twelve (12)-month period (including customary
vacations, sick days and holidays). The portion of an FTE year devoted by a
scientist to the Research Program shall be determined by dividing the number of
eight (8)-hour days during any twelve (12)-month period devoted by such employee
to the Research Program by the total number of working days during such 12-month
period.
1.47“Funding Minimum” has the meaning set forth in Section 2.1.
1.48“FTE Rate” means an annualized rate [***] dollars (US$[***]) per year for
FTEs performing activities under the Research Plan.
1.49"GAAP” means United States generally accepted accounting principles applied
on a consistent basis.
1.50“Governmental Authority” means any federal, state, national, state,
provincial or local government, or political subdivision thereof, or any
multinational organization or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof, or any governmental arbitrator or
arbitral body).
1.51“Improvement” means an advancement, modification, development or
improvement.
1.52“Indemnify” has the meaning given in Section 11.1.
1.53“Infringe” or “Infringement” means any infringement as determined by
Applicable Law, including, without limitation, direct infringement, contributory
infringement or induced infringement.
1.54“Initial Target” means any target set forth in Exhibit A.
1.55“Intellectual Property Rights” means rights in and to all (a)  U.S. and
foreign patents and patent applications, including  all provisional, utility,
divisions, substitutions, continuations, continuations-in-part, reissues,
re-examinations and extensions thereof ,or inventor certificates, or equivalents
thereof, (b) copyrights, whether registered or unregistered, (c) Know-How, (d)
software, (e) trademarks, service marks, trade names, trade dress, domain names
and similar rights, including goodwill therein whether registered or not, and
(f) any other intellectual or other proprietary rights of any kind now known or
hereafter recognized in any jurisdiction, including the right to bring a claim
with respect to any of the foregoing for past, present or future infringement,
and any applications or registrations thereof.
6



--------------------------------------------------------------------------------



1.56“Inventions” means any process, method, composition, formulation, article of
manufacture, method, discovery or finding, whether or not patentable or
copyrightable, including all rights, title and interest in and to the
Intellectual Property Rights therein.
1.57“iPSCs” means induced pluripotent stem cells.
1.58“Joint Development Committee” or “JDC” has the meaning set forth in Section
3.2.
1.59“Joint Know-How” means the Know-How included in the Joint Technology.
1.60“Joint Patents” means the Patent Rights included in the Joint Technology.
1.61"Joint Technology" has the meaning given in Section 7.2.
1.62“Know-How” means any information and materials, including discoveries,
improvements, modifications, processes, techniques, methods, assays, designs,
protocols, formulas, data, databases, know-how and trade secrets (in each case,
patentable, copyrightable or otherwise), but excluding any of the foregoing to
the extent claimed by any issued Patent Right.
1.63“Materials” has the meaning set forth in Section 2.3.
1.64“Member” has the meaning set forth in Section 3.2.
1.65“Multiple Myeloma” means a cancer that forms in a type of white blood cell
called a plasma cell.
1.66“Necessary” has the meaning set forth in Section 6.9(a).
1.67“Negotiation Period” has the meaning set forth in Section 2.7(c).
1.68“Net Sales” means, with respect to any Product, the gross amounts invoiced
by Allogene, its Affiliates and Sublicensees (each, a “Selling Party”) to Third
Party customers in an arm’s length transaction for sales of such Product, less
the following deductions actually incurred, allowed, taken, paid, accrued or
allocated in its financial statements in accordance with GAAP (as applicable to
the Selling Party), for:
(a)discounts (including trade, quantity and cash discounts) actually allowed,
cash and non-cash coupons, retroactive price reductions, and charge-back
payments and rebates granted to any Third Party (including to Governmental
Authorities, purchasers, reimbursers, customers, distributors, wholesalers, and
group purchasing and managed care organizations or entities (and other similar
entities and institutions));
(b)credits or allowances, if any, on account of price adjustments, recalls,
claims, damaged goods, rejections or returns of items previously sold (including
Product returned in connection with recalls or withdrawals) and amounts written
off by reason of uncollectible debt; provided, that if the debt is thereafter
paid, the corresponding amount shall be added to the Net Sales of the period
during which it is paid;
(c)rebates (or their equivalent), administrative fees, chargebacks and
retroactive price adjustments and any other similar allowances granted by a
Selling Party (including to Governmental Authorities, purchasers, reimbursers,
customers, distributors,
7



--------------------------------------------------------------------------------



wholesalers, and group purchasing and managed care organizations and entities
(and other equivalent entities and institutions)) which effectively reduce the
selling price or gross sales of the Product, as well as costs of distribution
and wholesale;
(d)insurance, customs charges, freight, postage, shipping, handling, and other
transportation costs incurred by a Selling Party in shipping Product to a Third
Party; and
(e)import taxes, export taxes, excise taxes, sales tax, value-added taxes,
consumption taxes, duties or other taxes levied on, absorbed, determined and/or
imposed with respect to such sales (excluding income or net profit taxes or
franchise taxes of any kind).
(f)Sales of Product(s) between or among Allogene and its Affiliates, licensees
or sublicensees shall be excluded from the computation of Net Sales and no
payments shall be payable on such sales except where such Affiliates, licensees
or sublicensees are end users.
For the avoidance of doubt, sales of a Product for an invoice price less than or
equal to Allogene’s or its applicable Affiliate’s, licensee’s or sublicensee’s
cost of goods sold (reasonably determined consistent with GAAP and customary
manufacturing cost accounting principles) for (x) use in conducting clinical
trials of such Product in a country in order to obtain the Regulatory Approval
of such Product in such country or (y) any compassionate use or named patient
sales shall be excluded from Net Sales calculations for all purposes.
If a Product is sold in combination with other pharmaceutical or biologic active
ingredients that are not themselves Products (collectively, the “Combination
Components”, and taken together (whether co-formulated, co-packaged or for
co-administration) with the Product, the “Bundled Product”) for a single price,
the Net Sales applicable to such transaction will be the product of (i) Net
Sales of the Bundled Product calculated as above (i.e., calculated as for a
non-Bundled Product) and (ii) the fraction (A/(A+B)), where:
“A” is the gross invoice price in such country of the Product as the sole
therapeutically active ingredient; and
“B” is the gross invoice price in such country of all of the Combination
Components contained in the Bundled Product.
If “A” or “B” cannot be determined by reference to sales other than in
connection with a Bundled Product as described above, then Net Sales will be
calculated as above, but the gross invoice price in the above equation shall be
the relative value contributions of the Product and Combination Components to
the Bundled Product gross invoice price, as reasonably determined by the Parties
in good faith. Notwithstanding the foregoing and solely for calculating Net
Sales under this Agreement, if the Combination Component is a pre-conditioning
antibody, the Parties shall assign relative value contributions of the Product
and such Combination Component to the Bundled Product gross invoice price, as
reasonably determined by the Parties in good faith.
1.69“New Notch Third Party In-License” means any license of Third Party
Know-How, Patent Rights or other Intellectual Property Rights entered into by
Notch after the Effective Date.
8



--------------------------------------------------------------------------------



1.70“NK Cell” means a natural killer cell, or an innate lymphocyte that does not
express a TCR, and recognizes target cells through a balance of signals from
activating and inhibitory receptors. For clarity, NK Cells do not include T
Cells. NK cells may express CD56 and CD16.
1.71“Non-Publishing Party” has the meaning given in Section 9.7(a).
1.72“Notch Background Technology” means Background Technology Controlled by
Notch or its Affiliates.
1.73“Notch Indemnitee” has the meaning given in Section 11.1.
1.74“Notch Know-How” means all Know-How that is (a) Controlled by Notch or its
Affiliates as of the Effective Date or during the Term, (b) solely with respect
to such Know-How arising after the Collaboration Term, is directly related to
any Notch Technology utilized in the Research Program (or to any Notch
Technology that existed during the Collaboration Term and was suitable for use
in the Research Program) and (c) necessary or useful for the Exploitation of any
CAR Product Directed Against one or more Exclusive Targets, including, to the
extent necessary or useful, methods for (i) generating progenitor T Cells from
donor material; (ii) generating and manufacturing cells of the T Cell lineage,
including mature T Cells, hematopoietic stem cells, embryonic stem cells and/or
iPSCs via a soluble or insoluble, bead-based system; and (iii) generating and
manufacturing cells of the NK Cell lineage. Notch Know-How includes Notch’s
interest in the Joint Know-How.
1.75“Notch Microbeads” means a surface, such as a microbead, which creates an
engineered thymic niche for three-dimensional presentation of immobilized
proteins, such as delta-like ligand 4 and VCAM-1, in suspension cultures in
order to instruct expedite progenitor and mature T-Cell differentiation from
stem cells, such as hematopoietic or induced pluripotent stem cells.
1.76“Notch Microbead Technology” means all Know-How and Patent Rights Controlled
by Notch during the Term that relate to the production or use, as produced or
used by or on behalf of Notch, of Notch Microbeads for the Exploitation of CAR
Products directed to one or more Exclusive Targets, including the Patents and
Know-How described in Exhibit B.
1.77“Notch Patents” means any Patent Right that is Controlled by Notch or its
Affiliates as of the Effective Date or during the Term, and Covers the
Exploitation of any CAR Product Directed Against one or more Exclusive Targets.
Notch Patents existing as of the Effective Date are listed in Exhibit C. Notch
Patents include Notch’s interest in Joint Patents.
1.78“Notch Technology” means the Notch Know-How and Notch Patents, and includes
the Notch Microbead Technology.
1.79“Notch Third Party In-Licenses” means (a) the Existing Notch Third Party
In-License and (b) any New Notch Third Party In-License pursuant to which
Allogene receives a sublicense of rights under this Agreement.
1.80“Optioned Target” has the meaning set forth in Section 2.6(a).
1.81“Patent Rights” means all US patents and provisional and non-provisional
patent applications (which for the purpose of this Agreement shall be deemed to
include certificates of
9



--------------------------------------------------------------------------------



invention and applications for certificates of invention), including all
divisionals, continuations, substitutions, continuations-in-part,
re-examinations, reissues, additions, renewals, revalidations, extensions,
registrations, patent term extensions, patent term adjustments, and supplemental
protection certificates and the like of any such patents and patent
applications, and any and all foreign equivalents of the foregoing.
1.82“Person” means any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.
1.83“Phase 1 Clinical Trial” means a human clinical trial of a CAR Product, the
principal purpose of which is a preliminary determination of safety,
pharmacokinetics, and pharmacodynamic parameters in healthy individuals or
patients, as described in 21 C.F.R. 312.21(a), or a similar clinical study
prescribed by the relevant Regulatory Authorities in a country other than the
United States.
1.84“Phase 2 Clinical Trial” means a human clinical trial of a CAR Product in
any country that would satisfy the requirements of U.S. 21 C.F.R. Part 312.21(b)
and is intended to explore a variety of doses, dose response, and duration of
effect, and to generate evidence of clinical safety and effectiveness for a
particular therapeutic indication or therapeutic indications in a target patient
population, or a similar clinical study prescribed by the relevant Regulatory
Authorities in a country other than the United States.
1.85“Phase 3 Clinical Trial” means a human clinical trial of a CAR Product in
any country that would satisfy the requirements of U.S. 21 C.F.R. Part 312.21(c)
and is intended to (a) establish that the Product is safe and efficacious for
its intended use, (b) define contraindications, warnings, precautions and
adverse reactions that are associated with the Product in the dosage range to be
prescribed, and (c) support Regulatory Approval for such Product, or a similar
clinical study prescribed by the relevant Regulatory Authorities in a country
other than the United States.
1.86Pivotal Clinical Trial” means a Clinical Trial of a CAR Product in a
sufficient number of subjects that satisfies both of the following ((a) and
(b)):
(a)such Clinical Trial establishes that such CAR Product has an acceptable
safety and efficacy profile for its intended use, and to determine warnings,
precautions, and adverse reactions that are associated with such CAR Product in
the dosage range to be prescribed, which Clinical Trial can be used to support
Regulatory Approval of such CAR Product, or a similar clinical study prescribed
by the United States, Canada or EMA; and
(b)such Clinical Trial may be a Phase 2 Clinical Trial or Phase 3 Clinical Trial
that satisfies the requirements of any of the expedited development and review
pathways available at the FDA or its foreign equivalent.
For the avoidance of doubt, a Clinical Trial may become a Pivotal Clinical Trial
after the commencement of such trial based on the statistical significance of
the data generated in such trial.
10



--------------------------------------------------------------------------------



1.87“Prior Confidentiality Agreement” means that certain non-disclosure
agreement between the Parties dated January 11, 2019.
1.88“Product” means a CAR Product that (a) expresses one or more CARs that are
Directed Against one or more Exclusive Targets; and (b) the manufacture, use or
sale of which is Covered by a Notch Patent or which was developed or
manufactured through use of the Notch Technology. For clarity, a Product may be
a Bispecific Product.
1.89“Product Infringement” has the meaning given in Section 8.5(a).
1.90“Prosecuting and Maintaining”, and its correlates, means preparing, filing,
prosecuting (including, but not limited to provisional, reissue, continuing,
continuation-in-part, and substitute applications and any foreign counterparts
thereof) and maintaining a Patent Right. For these purposes, “prosecution” shall
include any post-grant proceeding including supplemental examination, post grant
review proceeding, inter parties review proceeding, patent interference
proceeding, opposition proceeding and reexamination.
1.91“PSCs” means pluripotent stem cells.
1.92“Publishing Party” has the meaning given in Section 9.7(a).
1.93“Regulatory Approval” means all approvals, licenses, registrations, and
authorizations by the Regulatory Authority necessary for the commercial sale of
a CAR Product in the Field in a given country or regulatory jurisdiction,
including pricing and reimbursement approval where required as part of obtaining
such regulatory approval.
1.94“Regulatory Authority” means any applicable Governmental Authority or other
authority responsible for granting Regulatory Approvals for a CAR Product,
including the FDA, the EMA and any corresponding national or regional regulatory
authorities.
1.95“Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to a
Product, other than Patent Rights.
1.96“Remainder” has the meaning set forth in Section 8.5(f).
1.97“Research Budget” has the meaning set forth in Section 2.1(a).
1.98“Research Costs” means (a) the costs of Notch FTEs performing activities
under the Research Plan at the FTE Rate and otherwise without mark-up, (b)
out-of-pocket costs directly incurred by Notch in performing activities under
the Research Plan without mark-up, and (c) costs incurred by Notch for the
Research Facility and cGMP manufacturing capacity in accordance with Section 2.2
without mark-up.
1.99“Research Milestones” means any milestone described in Section 6.4.
1.100“Research Milestone 3” means the first to be achieved of Research Milestone
“T-3A” and Research Milestone “N-3A” as described in Section 6.4.
1.101“Research Plan” has the meaning set forth in Section 2.1.
1.102“Research Program” has the meaning set forth in Section 2.1.
11



--------------------------------------------------------------------------------



1.103“Research Program Inventions” means all Inventions discovered, conceived or
created during the Collaboration Term by either Party or its Affiliates alone,
or by the Parties jointly, in each case as a result of the activities conducted
under the Research Plan.
1.104“ROFN Product” has the meaning set forth in Section 2.7.
1.105“ROFN Target” means any Target listed on Exhibit D; provided that Allogene
may replace each Target listed on Exhibit D with an Available Target once.
Allogene shall provide Notch with a written request for such replacement that
names the new Target and describes its primary applicability to a Competitive
Indication, and Notch shall respond in writing within [***] days of receipt of
such written request confirming the replacement or, if such Target is not
Available, stating the new Target is not Available, in which case no replacement
shall take place (for clarity, Notch shall not be required to disclose the
identity of any Third Party that holds a license or option to such Target). For
clarity, Allogene shall not have any ability to increase the number of aggregate
Targets listed on Exhibit D or to replace any Target listed on Exhibit D with a
Target that was previously an Exclusive Target.
1.106"Royalty Term” has the meaning set forth in Section 6.10.
1.107“Rules” has the meaning given in Section 13.2.
1.108“Selling Party” has the meaning set forth in the definition of Net Sales.
1.109“Sublicensee(s)” means any Third Party to which Allogene has granted a
sublicense under this Agreement.
1.110“Substitute Target” has the meaning set forth in Section 2.5(a).
1.111“Success Criteria” has the meaning set forth in Section 2.1(a).
1.112“Supply Agreement” has the meaning set forth in Section 5.3.
1.113“Target” means an antigen expressed on or in a tumor cell.
1.114“T Cell” means any lymphocytes that naturally contain a TCR and includes
alpha beta T cells, gamma delta T cells, natural killer T cells and any other
cell type naturally containing a TCR, whether variable or invariant. TCR may be
genomically rearranged at alpha and beta loci, expressed on cell surface or
intracellularly. T Cells may express both alpha and beta, only alpha or only
beta chains, or neither.
1.115“TCR” means a T cell receptor.
1.116“Term” has the meaning set forth in Section 13.1.
1.117“Territory” means worldwide.
1.118“Third Party” means any person or entity other than a Party and its
Affiliates and their respective employees, agents and representatives.
1.119“Third Party License” has the meaning set forth in Section 6.9.
1.120“Useful” has the meaning set forth in Section 6.9(a).
12



--------------------------------------------------------------------------------



1.121“Valid Claim” means (a) an issued claim of any issued patent within the
Notch Patents that has not expired, or been revoked, cancelled, become abandoned
or disclaimed, been declared invalid and/or unenforceable by a patent office or
a decision or judgment of a court or other appropriate body of competent
jurisdiction; and (b) a claim included in a pending patent application included
in the Notch Patents that is being prosecuted in good faith and that has not
been cancelled, withdrawn from consideration, finally determined to be
unallowable by the patent office or applicable governmental authority (from
which no appeal is or can be taken), or abandoned or disclaimed; provided,
however, that, if a claim of a patent application has been pending for more than
seven (7) years, such claim will not constitute a Valid Claim for the purposes
of this Agreement unless and until a Patent issues with such claim; provided,
further, that, for purposes of the foregoing proviso, any newly filed claim
which claims priority to any earlier filed claim shall be considered pending for
the same period of time as such earlier filed claim has been pending.
1.122“VAT” has the meaning set forth in Section 6.13(b).
2RESEARCH PROGRAM
2.1Research Program.
(a)The Parties will conduct a research program directed to the use of the Notch
Technology to discovery, generation and manufacturing of Products for oncology
applications, pursuant to a research plan mutually agreed to by the Parties
(such plan, the “Research Plan” and such program, the “Research Program”). The
Research Plan shall include the following: (i) a timeline for the conduct of
research activities, on an Exclusive Target-by-Exclusive Target basis as
applicable (it being understood that, unless otherwise agreed by the Parties,
the Research Plan shall be limited in scope to the activities for the Exclusive
Target(s) specifically set forth in the Research Plan); (ii) the deliverables to
be provided arising from such research activities; (iii) the personnel and other
resources Notch is required to apply to the performance of the Research Program,
which resources shall not exceed the Research Costs set forth in the Research
Budget, (iv) any biological or chemical materials to be provided by a Party to
the other Party in order for such Party to conduct its activities under the
Research Plan (the providing Party’s “Materials”) and timing therefor; (v) any
Know-How to be provided by a Party to the other Party in order for such Party to
conduct its activities under the Research Plan and timing therefor; (vi) the
criteria for determining whether each Research Milestone or Development
Milestone has been successfully completed (with respect to each such milestone,
the “Success Criteria”); (vii) Notch Affiliates, contractors and service
providers expected to perform services pursuant to the Research Plan; and (viii)
a budget for the Research Costs (the “Research Budget”), which, excluding the
Research Costs incurred pursuant to Section 2.2, shall not exceed [***] dollars
(US$[***]) for the duration of the Collaboration Term, unless otherwise agreed
in writing by the Parties, or be less than [***] dollars (US$[***]) per Calendar
Year (the “Funding Minimum”), pro-rated for partial Calendar Years, unless
otherwise agreed in writing by the Parties. The initial Research Plan is set
forth as Exhibit E to this Agreement. The Parties hereby agree that the T
Cell-based Collaboration Products Directed Against any Target listed in Exhibit
F to be researched, developed, manufactured and potentially commercialized shall
utilize a chimeric antigen receptor construct produced using technology Allogene
has licensed from Cellectis SA.
13



--------------------------------------------------------------------------------



(b)Notch shall provide reasonable, good faith, non-binding estimates for the
Research Budget that is intended to fund Notch for the activities to be
performed by Notch as set forth in the Research Plan and intended for the
achievement of the goals set forth in the Research Plan, and shall provide
supporting documentation therefor to Allogene upon request.
(c)Notch shall not be required to provide resources or to perform activities
under the Research Plan the aggregate cost of which (including Notch FTEs at the
FTE Rate, material and equipment purchases, costs pursuant to Section 2.2 below,
and other Third-Party costs as specified in the Research Plan) exceeds the
funding provided by Allogene for such activities.
(d)Subject to the foregoing provisions of this Section 2.1, each Party shall use
Commercially Reasonable Efforts to conduct its respective obligations set forth
in the Research Plan. For clarity, neither Party guarantees that any timeline,
deliverables or Success Criteria will be achieved or provided, within the
Research Budget or otherwise, and any failure by a Party to achieve any of the
same shall not constitute a breach of this Agreement provided that such Party
has fulfilled its obligations to use Commercially Reasonable Efforts as set
forth in the preceding sentence.
(e)Each Party shall perform, and shall require that its applicable Affiliates,
licensees, sublicensees and Third Party contractors perform, all research
activities in a good scientific and ethical business manner and in compliance
with the terms of this Agreement, and in compliance with all Applicable Laws.
Any breaches of the foregoing by an Affiliate or Third Party shall, as between
the Parties, be the responsibility of the Party that engaged such Affiliate or
Third Party. No agreement between Notch and its Affiliates, licensees,
sublicensees, or Third Party contractors that perform services pursuant to the
Research Plan will conflict with the terms of this Agreement or impose any
obligations on Allogene, except as approved in writing in advance by Allogene.
Each Party shall use Commercially Reasonable Efforts to maintain materially
complete, current and accurate records of the activities conducted by or on
behalf of such Party under the Research Program and all data and other
information resulting from such activities. Such records shall properly reflect
all work done and results achieved in good scientific manner and with intention
to be appropriate for regulatory and patent purposes.
(f)Notch shall keep accurate records of the Notch FTEs involved in the
performance of the Research Program, including time sheets tracking the time
such individual spent working in support of the Research Program.
(g)Subject to Section 2.1(a), with respect to each Exclusive Target, Allogene
shall have the right to specify whether the Research Plan shall at any
particular time be directed to T Cells, NK Cells or both T Cells and NK Cells.
(h)The term of the Research Program shall commence on the Effective Date and
expire upon the earlier of (i) the fifth (5th) anniversary of the Effective
Date, (ii) at Allogene’s election, following the JDC’s determination that for
each Exclusive Target, Notch has met the Success Criteria for all Development
Milestones for at least one Product (irrespective of cell type) Directed Against
such Exclusive Target, or (iii) the JDC’s determination that the Research
Program cannot be reasonably pursued against any Exclusive Target due to
technical infeasibility or safety issues (the “Collaboration Term”). Allogene
14



--------------------------------------------------------------------------------



shall have the right to terminate the Collaboration Term by written notice if
Notch materially fails to perform its obligations under the Research Plan,
subject to Sections 2.1(c) and (d), and does not cure such failure within [***]
days following Notch’s receipt of Allogene’s written notice of such failure. In
such event, at Allogene’s request, Notch shall perform the technology transfer
described in Section 2.4.
(i)During the Collaboration Term, each Party shall report to the JDC each
Calendar Quarter summarizing the results and data obtained from the conduct of
the Research Plan. If reasonably necessary for Allogene to perform its work
under the Research Plan or to Exploit a Product or exercise its rights under the
Agreement, Allogene may request that Notch provide more detailed information and
data regarding such results reported by Notch, and Notch shall promptly provide
Allogene with such reasonable information and data responsive to such request to
the extent in Notch’s possession or control, provided that, without limiting
Notch’s obligations to perform the Research Plan as set forth in this Article 2,
Notch shall not be required to perform any additional work in responding to such
request beyond transmitting such existing information and data in the form it
exists unless Notch and Allogene agree upon reasonable additional funding
(including Notch FTEs at the FTE Rate) in accordance with an agreed budget that
Allogene will pay to Notch for such additional work.
2.2Notch Research and Manufacturing Facilities.
(a)Notch will use Commercially Reasonable Efforts to maintain access to
laboratory and process development facilities at [***] or similar facility
approved by the JDC (the “Research Facility”) at its own cost. Notch will use
Commercially Reasonable Efforts to negotiate a fee-for-service agreement with
the Research Facility to maintain access to cGMP manufacturing resources for
cGMP master cell line generation and banking to perform the Research Plan as
necessary during the Collaboration Term. Such agreement shall not conflict with
the terms of this Agreement or impose any obligations upon Allogene, except as
expressly approved in advance in writing by Allogene. Allogene shall reimburse
Notch in accordance with the Research Budget for its actual, out-of-pocket costs
of the Research Facility specifically incurred for the conduct of manufacturing
activities pursuant to the Research Plan.
(b)In addition, Allogene shall fully reimburse Notch in accordance with the
Research Plan budget for its actual, out-of-pocket costs for Notch’s costs of
maintaining cGMP facility manufacturing capacity required for Notch’s
performance under this Agreement (which shall be paid on a pro rata basis if
such capacity is also used for other Notch programs). If the Parties enter into
a Supply Agreement, then such costs shall be addressed under the Supply
Agreement. For clarity, Allogene shall not be responsible for any legal or
advisory costs incurred by Notch in contracting for such capacity. Such
agreement between Notch and the manufacturer shall not impose any obligations
upon Allogene, except as expressly approved in advance in writing by Allogene.
2.3Transfer of Know-How and Materials for Research Program. Each Party shall use
Commercially Reasonable Efforts to transfer to the other Party any Materials and
Know-How specified in the Research Plan for use by such other Party in
conducting the Research Program and performing its obligations under this
Agreement in accordance with the timeline for such transfer set forth therein.
Each Party shall use the other Party’s Materials and Know-How in compliance with
Applicable Law and the terms and conditions of this Agreement.
15



--------------------------------------------------------------------------------



Except as otherwise provided under this Agreement, all Materials and Know-How
shall remain the sole property of the providing Party, and shall be returned to
such Party or destroyed, in such Party’s sole discretion, upon the termination
of this Agreement or, solely with respect to Allogene’s Materials and Know-How,
expiration of the Collaboration Term, whichever is the earlier.
2.4Technology Transfer for Collaboration Products.
(a)For each Collaboration Product, upon the date that is [***] days following
Notch’s completion of its activities under the Research Plan for such
Collaboration Product or upon Allogene’s written request, the Parties will agree
in writing on a plan for the transfer of Notch Know-How relating to such
Collaboration Product to Allogene, or its designee, including the manufacturing
process therefor (a “Technology Transfer Plan”), subject to Section 5.3 and the
Supply Agreement, if and when in force. If the Parties do not execute a Supply
Agreement pursuant to Section 5.3, Allogene may engage a reputable Third Party
manufacturer located in the United States, Europe or Japan and transfer or
instruct Notch to transfer the applicable Notch Microbead Technology (including
any reagents or other factors necessary to use the Notch Microbead Technology)
in accordance with Section 5.3. If the Parties do not execute a Supply Agreement
pursuant to Section 5.3, Allogene may not engage a Third Party manufacturer
located outside the United States, Europe or Japan without Notch’s prior written
approval, not to be unreasonably withheld. Prior to any transfer to a Third
Party manufacturer, Notch may require that the Third Party manufacturer execute
an agreement with Notch, to be negotiated in good faith by Notch, that includes
reasonable industry-standard measures to protect Notch Know-How relating to the
applicable Collaboration Product and manufacturing process therefor, including
reasonable confidentiality and non-use provisions.
(b)The Parties intend that each Technology Transfer Plan encompass the transfer
to Allogene of all Notch Know-How (including tangible materials) Controlled by
Notch as of the date of such transfer and that is necessary or reasonably useful
to enable Allogene’s Development and manufacture of such Collaboration Product,
excluding any inventory of Notch Microbead cGMP raw materials, work in process
and finished Notch Microbeads, which shall be supplied solely to the extent set
forth in Section 5.3 or a Supply Agreement. As soon as practical and pursuant to
such Technology Transfer Plan, Notch shall commence disclosing and making
available to Allogene or its designee the Notch Know-How and materials listed in
the Technology Transfer Plan, according to the timeline set forth in the
Technology Transfer Plan. Notch shall use Commercially Reasonable Efforts to
complete such transfer within such reasonable period as the Parties shall agree
in writing in the Technology Transfer Plan. The Parties shall cooperate with
each other in good faith to enable a smooth and successful transfer of such
Notch Know-How to Allogene. Upon Allogene’s reasonable request, Notch shall
provide reasonable technical assistance, including making appropriate personnel
available to Allogene at reasonable times, places, and frequency, and upon
reasonable prior notice, for the purpose of assisting Allogene to understand and
use the Notch Know-How in connection with Allogene’s Development and manufacture
of Collaboration Products, provided that Notch may reasonably condition such
provision of assistance on Allogene’s funding of any Notch resources needed to
respond to such Allogene request (including Notch FTEs at the FTE Rate) in
accordance with an agreed budget.
16



--------------------------------------------------------------------------------



(c)Notch shall, at Allogene’s request, use Commercially Reasonable Efforts to
make such introductions and facilitate discussions with contract manufacturers,
contract research organizations and other Third Parties that have performed
services related to each Collaboration Product on behalf of Notch in order for
Allogene to evaluate and potentially contract for such Third Parties’ services.
2.5Substitution of Initial Targets.
(a)During the Exclusivity Term, Allogene shall have the right to substitute each
Initial Target with one (1) substitute Target. To exercise such right, Allogene
shall provide Notch with written notice of its intent to substitute an Initial
Target with a different Target, which notice shall identify the proposed
substitute Target. Notch shall notify Allogene within [***] days following its
receipt of such notice as to whether such Target is Available or, if such Target
is not Available, a brief description of why such Target is not Available (for
clarity, Notch shall not be required to disclose the identity of any Third Party
that holds a license or option to such Target). If such Target is Available,
then it shall become an Exclusive Target (and shall be deemed to be a
“Substitute Target”) and such Initial Target shall cease to be an Exclusive
Target and thereafter Allogene shall have no further rights under this Agreement
as to such former Exclusive Target. If such Target is not Available, then
Allogene shall retain the right to substitute another Target for such Initial
Target as set forth above.
(b)Subject to Section 2.1, promptly following the substitution of an Initial
Target with a Substitute Target, the JDC shall update the Research Plan to
reflect such substitution and the activities to be performed with respect to
such Substitute Target, provided that Notch shall not be obligated to undertake
such additional work unless and until the Research Budget has also been modified
as necessary to cover any expansion to the scope of activities to be required of
Notch, which modification may increase the aggregate funding to be paid by
Allogene to Notch above [***] dollars (US$[***]).
(c)Solely with respect to any Substitute Target that is not a substitute for
[***], neither Allogene nor any of its Affiliates shall conduct (and shall not
facilitate any Third Party to conduct) any clinical development of any Product
Directed Against such Substitute Target for an indication that is not a
Competitive Indication unless and until Allogene (or any of its Affiliates or
Sublicensees) has submitted a BLA for a Product Directed Against such Substitute
Target in a Competitive Indication.
2.6Target Option.
(a)Notch hereby grants to Allogene an option to add [***] additional Targets as
Exclusive Targets under this Agreement, as follows: From the Effective Date
through [***], Allogene shall have the right, but not the obligation, to propose
in writing to Notch from time-to-time additional Targets to be added to this
Agreement. Notch shall notify Allogene within [***] days following its receipt
of such notice as to whether each such Target is Available or, if such Target is
not Available, a brief description of why such Target is not Available (for
clarity, Notch shall not be required to disclose the identity of any Third Party
that holds a license or option to such Target). If such Target is Available,
then Allogene shall within [***] days following its receipt of Notch’s notice of
Availability notify Notch whether Allogene is exercising its option with respect
to such Target. If Allogene exercises its option with respect
17



--------------------------------------------------------------------------------



to such Target, then such Target shall become an “Optioned Target” and Allogene
shall pay to Notch an option exercise fee therefor in accordance with Section
6.2.
(b)Subject to Section 2.1, promptly following Allogene’s exercise of its option
with respect to an Optioned Target, the JDC shall update the Research Plan to
reflect such substitution and the activities to be performed with respect to
such Optioned Target, provided that Notch shall not be obligated to undertake
such additional work unless and until the Research Budget has also been modified
as necessary to cover any expansion to the scope of activities to be required of
Notch, which modification may increase the aggregate funding to be paid by
Allogene to Notch above [***] dollars (US$[***]).
(c)Neither Allogene nor its Affiliates shall conduct (and shall not facilitate
any Third Party to conduct) any clinical development of any Product Directed
Against an Optioned Target for an indication that is not a Competitive
Indication unless and until Allogene (or any of its Affiliates or Sublicensees)
has submitted a BLA for a Product Directed Against such Optioned Target in a
Competitive Indication.
2.7Right of First Negotiation. During the Exclusivity Term, Notch hereby grants
to Allogene a right of first negotiation with respect to each ROFN Target to
acquire an exclusive (even as to Notch and its Affiliates), royalty-bearing,
world-wide, sublicenseable license under Notch’s Intellectual Property Rights to
Exploit CAR Products Directed Against a ROFN Target (a “ROFN License”), as
follows:
(a)During the Exclusivity Term, neither Notch nor its Affiliates shall (i)
initiate any IND-enabling GLP toxicity study for any CAR Product Directed
Against any ROFN Target (such product, a “ROFN Product” and such study and any
further studies conducted by Notch or its Affiliates, “Notch Internal R&D”), nor
(ii) initiate or participate in negotiations for any agreement with a Third
Party for a license, an option to acquire a license, or the sale or other
transfer under Notch’s Intellectual Property Rights to Exploit any ROFN Product,
unless and until the procedures set forth in this Section 2.7 have been
fulfilled.
(b)If Notch or any of its Affiliates desires to undertake any activity described
in subsection (a)(i) or (a)(ii) above, then Notch shall provide Allogene with
written notice thereof, which notice shall specify (i) the ROFN Target, (ii) a
summary of the Intellectual Property Rights and data Controlled by Notch and its
Affiliates relating to such ROFN Target and ROFN Product(s) and (iii) whether
such notice is triggered by subsection (a)(i) or (a)(ii) above (such notice, a
“ROFN Notice”).
(c)Allogene may exercise its right of first negotiation with respect to such
ROFN Target at any time during the [***] days following its receipt of such ROFN
Notice (the “Notification Period”), by providing to Notch a written notice of
exercise during such Notification Period. If Allogene exercises such right of
first negotiation, then for [***] days following Notch’s receipt of Allogene’s
notice of exercise (the “Negotiation Period”), the Parties shall engage in good
faith negotiations regarding the commercially reasonable terms for the ROFN
License. During the Negotiation Period, Notch shall provide Allogene with such
reasonable additional information regarding such ROFN Target (and any existing
ROFN Product(s) Directed Against such ROFN Target Controlled by Notch) and
related Intellectual Property Rights as Notch may have in its possession or
control and Allogene may reasonably
18



--------------------------------------------------------------------------------



request, provided that Notch shall not be required to perform any work in
responding to such requests beyond transmitting such existing information and
data in the form it exists. The Negotiation Period shall be commensurately
extended by any period of delay in Notch’s transmission of such information.
(d)If Allogene does not exercise its right of first negotiation with respect to
a ROFN Target during the applicable Notification Period, or Allogene exercises
such right of first negotiation and the Parties do not reach execute an
agreement for such ROFN License in accordance herewith prior to the expiration
of the applicable Negotiation Period, then, in each such case:
(i) If the ROFN Notice was triggered by subsection (a)(i) above, then Notch and
its Affiliates shall thereafter be free to conduct Notch Internal R&D with
respect to such ROFN Target, subject to subsection (a)(ii) above; and
(ii) If the ROFN Notice was triggered by subsection (a)(ii) above, then Notch
and its Affiliates shall thereafter be free to grant a Third Party a ROFN
License with respect to such ROFN Target. Notwithstanding the foregoing, prior
to Notch accepting any offer to grant such ROFN License (or any other sale or
transfer) to any Third Party on terms that are substantially similar to (or less
favorable to Notch than) those last offered by Allogene, Allogene shall have a
one-time right of first refusal whereby Notch shall offer such ROFN License
(with the same terms and conditions offered by such Third Party) to Allogene in
writing, and Allogene shall have [***] days following its receipt of Notch’s
notice to accept such offer in writing, in which case the Parties shall promptly
execute a definitive agreement on reasonable and customary terms reflecting such
offer and acceptance. Notwithstanding anything to the contrary in this
Agreement, Allogene’s right of first refusal does not apply where a Third Party
has offered Notch terms and conditions for a license to a New Target Product
that are substantially better for Notch (considering the entire economic
consideration to be received by Notch under such offer) than the terms and
conditions last offered by Allogene.
2.8Option under Existing Notch Third Party In-License.  If Notch receives a
notice from [***] pursuant to Section 4.5(a) of the Existing Notch Third Party
In-License regarding any Licensor Improvement (as defined in the Existing Notch
Third Party In-License) that relates to the Notch Technology, then Notch shall
notify Allogene of such Licensor Improvement within [***] days of Notch’s
receipt of such notice.  If Allogene wishes to include such Licensor Improvement
in its licenses granted under Section 4.2(a) of this Agreement, then (a)
Allogene shall so notify Notch within [***] days of its receipt of Notch’s
notice; (b) promptly following its receipt of Allogene’s notice, Notch shall
notify [***] of its interest in exercising its option under Section 4.5(a) of
the Existing Notch Third Party In-License with respect to such Licensor
Improvement (unless Notch has already provided such notice); and (c) the Parties
shall discuss in good faith the terms for such license to such Licensor
Improvement.  For clarity, this Section 2.8 shall not prevent Notch from
exercising such option with respect to any Licensor Improvement that Allogene
does not wish to include in its licenses hereunder.
3GOVERNANCE
19



--------------------------------------------------------------------------------



3.1Alliance Managers. Each Party shall by written notice to the other Party
appoint a principal point of contact to be its project manager (the “Alliance
Manager”) who shall coordinate and act as a liaison with such other Party with
respect to this Agreement and the Research Program and who shall have the
authority to act on behalf of their respective Parties. Each Party may from time
to time change its Alliance Manager upon written notice and reasonable
consultation with the other Party. The Alliance Managers’ responsibilities shall
generally include overseeing and supervising its Party’s fulfillment of its
obligations under the Research Plan, understanding the obligations of the other
Party under the Research Plan, discussing the progress of the Research Program,
and identifying barriers to success, key issues and issues-resolution options
with the other Party’s Alliance Manager. The Alliance Managers shall not have
any authority to amend or interpret this Agreement.
3.2Joint Development Committee. Promptly following the Effective Date, the
Parties shall establish a joint development committee to oversee, coordinate and
review the activities to be conducted under the Research Plan during the
Collaboration Term (the “Joint Development Committee” or “JDC”). The JDC shall
be comprised of at three (3) members from each Party with appropriate relevant
expertise (each, a “Member”). Each Party may replace any appointed Member at any
time upon written notice to the other Party. Each Party shall designate one (1)
of its Members as co-chairperson of the JDC. Each of the co-chairpersons shall
be responsible, on an alternating basis, with the Allogene co-chairperson having
responsibility with respect to the initial meeting, for working with the
Alliance Managers to schedule meetings, prepare and circulate an agenda in
advance of each meeting. Any JDC member may add topics to the draft agenda. The
following shall apply to the JDC and its members:
(a)During the Collaboration Term, the JDC shall meet at least once every
Calendar Quarter at times mutually agreed upon by the Parties, or more
frequently as the Parties deem appropriate. At least one (1) such meeting per
Calendar Year shall be held in person, and all other such meetings may be held
by teleconference or videoconference. The location of the meetings to be held in
person shall alternate between sites designated by each Party, or as otherwise
mutually agreed upon.
(b)The presence of at least one Notch Member and one Allogene Member shall be
required to constitute a quorum at any meeting of the JDC.
(c)In addition to its Members, the Parties’ Alliance Managers may attend any
meeting of the JDC. Each Party may invite other of its relevant employees or
consultants to a JDC meeting as non-voting observers, provided that (i) such
Party must provide the other Party with advance written notice identifying each
such observer and such other Party has no reasonable objection to such
observers, and (ii) such Party shall ensure that such observers are bound by
written obligations relating to confidentiality and intellectual property that
are consistent with this Agreement.
(d)Each Party shall be responsible for all travel and related costs and expenses
for its Members and other representatives to attend meetings of, and otherwise
participate on, the JDC.
20



--------------------------------------------------------------------------------



3.3Responsibilities of the JDC. The responsibilities of the JDC shall include:
(a) overseeing, reviewing and coordinating the Parties’ implementation of the
Research Plan, including reviewing data provided by Notch to evidence its
achievement of the Research Milestones and Development Milestones; (b) making
key decisions as designated in the Research Plan, including determining whether
or not the Research Milestones (as applicable) have been met, as set forth in
Section 3.4; (c) subject to Section 2.1, amending the Research Plan, including
following the substitution of an Exclusive Target pursuant to Section 2.5 or the
addition of an Exclusive Target pursuant to Section 2.6; (d) undertaking and/or
approving such other matters as are specifically provided for the JDC under this
Agreement; and (e) serving as an initial forum for resolving any disputes
between the Parties.
3.4Milestone Achievement. Promptly following Notch’s determination that it has
achieved a particular Research Milestone or Development Milestone with respect
to a Collaboration Product of either Cell Type, Notch shall provide the JDC with
a data package that includes the data and information required under the
Research Plan and reasonably necessary for the JDC to determine whether the
Success Criteria for such milestone has been achieved. The JDC shall have [***]
days to meet and consider such data package, and to determine in writing whether
such Success Criteria have been achieved. The JDC may request that Notch
provides additional data and information to assist in such determination, which
Notch shall promptly provide. If the JDC determines that the applicable Success
Criteria have been achieved, then Allogene shall pay the applicable milestone
payment in accordance with Section 6.4 or 6.5, as applicable.
3.5Decision-Making. All of a Party’s Members whether present in person or by
other means (e.g., teleconference) at any JDC meeting shall vote collectively
counting as one vote. Decisions of the JDC shall require the unanimous vote of
both Parties. If the JDC is unable to reach a unanimous vote with respect to a
particular matter, then the matter shall be escalated for resolution by the CEOs
in accordance with Section 13.1. All decisions of the JDC within its authority
shall be documented in meeting minutes prepared by Allogene’s Alliance Manager.
Other communications between or among any members of the JDC outside of a JDC
meeting shall not be deemed to constitute a JDC decision unless incorporated in
meeting minutes, nor shall any decision of the JDC outside its authority be
deemed binding on either Party.
3.6Scope of Authority. The JDC shall have no authority to amend or modify any
term or condition of this Agreement, or to determine or waive any compliance
therewith.
4.LICENSES; EXCLUSIVITY
4.1Research Program License. Subject to the terms and conditions of this
Agreement:
(a)Allogene hereby grants to Notch, a non-exclusive, non-sublicenseable (except
as set forth in subsection (b) below), non-transferable license during the
Collaboration Term (i) to use and practice the Allogene Technology, solely to
the extent necessary for Notch to carry out its obligations under the Research
Plan, and (ii) to use Allogene’s Materials transferred to Notch pursuant to
Section 2.3, solely for performing activities under the Research Plan.
21



--------------------------------------------------------------------------------



(b)The license set forth in subsection (a) shall include the right for Notch to
sublicense such rights to its Affiliates, contractors or service providers (but
solely to the extent that they are identified in the Research Plan and are
performing services solely related to the Research Plan), provided that Notch
shall remain fully liable for the acts and omissions of, and for any breach of
this Agreement by, such Affiliate(s), contractors and service providers. Except
as set forth in this subsection (b), Notch shall not have the right to
sublicense to any Third Party without Allogene’s consent.
4.2 License to Allogene.
(a)Subject to the terms and conditions of this Agreement, Notch hereby grants to
Allogene an exclusive (even as to Notch and its Affiliates, provided that Notch
shall retain such rights as are necessary to carry out its obligations under the
Research Plan), worldwide, royalty-bearing, sublicenseable (through multiple
tiers) license under the Notch Technology to Exploit CAR Products Directed
Against one or more Exclusive Targets for use in the Field. Allogene shall
remain fully liable for the acts and omissions of, and for any breach of this
Agreement by any of its Affiliates or Sublicensees.
(b)Allogene shall not exercise its rights granted under subsection (a) above
with respect to the Notch Microbead Technology to make or have made Notch
Microbeads, except (i) if the Parties do not enter into a Supply Agreement in
accordance with Section 5.3 during the Supply Agreement Negotiation Period, (ii)
if the Parties do enter into a Supply Agreement and Allogene terminates the
Supply Agreement for Notch’s material breach thereof or Notch otherwise fails to
fulfill its obligations to supply Notch Microbeads sufficient to support the
development and commercialization of the Products in the Field throughout the
Territory, or (iii) as otherwise set forth in the Supply Agreement or agreed in
writing by the Parties.
4.3Notch Third Party In-Licenses.
(a)Allogene shall comply, and shall cause its Affiliates and Sublicensees to
comply, with all terms and conditions of the Notch Third Party In-Licenses
applicable to sublicensees thereunder, provided that such terms and conditions
have been provided to Allogene.
(b)Allogene shall be responsible for the payment of all license fees, milestone
payments, royalties and other amounts payable under the Notch New Third Party
In-Licenses based on Allogene’s sublicense rights thereunder, which Allogene
shall pay to Notch or directly to the Third Party licensors, as mutually agreed
by Notch and Allogene, in time for Notch to satisfy its payment obligations to
the applicable Third Party licensors. Notch shall be responsible for the payment
of all license fees, milestone payments, royalties and other amounts payable
under the Existing Notch Third Party In-License.
(c)Notch shall, and shall cause its Affiliates to:
(i) subject to Allogene’s satisfaction of its obligations as a sublicensee
thereunder, maintain each Notch Third Party In-License in full force and effect
and not terminate such Notch Third Party In-License if the failure to do so
would adversely affect, or would
22



--------------------------------------------------------------------------------



reasonably be expected to adversely affect, Allogene’s rights under this
Agreement, without Allogene’s prior written consent, not to be unreasonably
withheld; and
(ii) not amend or waive, or take any action or omit to take any action that
would alter, any of Notch’s or such Affiliates’ rights under any Notch Third
Party In-License in any manner that adversely affects, or would reasonably be
expected to adversely affect, Allogene’s rights under this Agreement without
Allogene’s prior written consent, not to be unreasonably withheld; and
(iii) Notch shall promptly notify Allogene in writing of the receipt or delivery
of any notice of any default under, or any termination or amendment of, any
Notch Third Party In-License. If Notch fails to cure any such default and the
failure to do so would adversely affect, or would reasonably be expected to
adversely affect, Allogene’s rights under this Agreement, Allogene shall have
the right to cure any such default and subtract any reasonable amounts paid to
the counterparty under the applicable Notch Third Party In-License in connection
with such cure (other than amounts with respect to Notch New Third Party
In-Licenses for which Allogene is responsible as set forth in this Section 4.3)
from any amounts due to Notch hereunder.
(d)At Allogene’s request, Notch shall use reasonable efforts to obtain the
written agreement of the counterparty to any Notch Third Party In-License that,
in the event of any termination of such Notch Third Party In-License, which
termination does not result from any failure by Allogene or its Affiliates or
Sublicensee to comply with the applicable terms of this Agreement or of such
Notch Third Party In-License, such counterparty shall grant to Allogene a direct
license under the Intellectual Property Rights covered by such Notch Third Party
In-License that are equivalent in scope to the sublicense under such
Intellectual Property Rights granted to Allogene hereunder, under the same terms
as are in such Notch Third Party In-License (adjusted for any differences in the
scope of such direct license from the license granted to Notch under such Notch
Third Party In-License), and provided that such counterparty shall not be
required to accept any obligations greater than those provided for in such Notch
Third Party In-License.
4.4No Other Rights. Except for the rights expressly granted under this
Agreement, no right, title, or interest of any nature whatsoever is granted
whether by implication, estoppel, reliance, or otherwise, by either Party to the
other Party. All rights that are not specifically granted herein are reserved to
the possessing Party.
4.5Exclusivity.
(a)During the Exclusivity Term, neither Notch nor any of its Affiliates shall
sell, license or otherwise transfer any Notch Technology to any Third Party for
application to products in the Field the primary mechanism of action of which is
modulation of any Exclusive Target.
(b)During the Exclusivity Term and other than as set forth in the Research Plan,
neither Notch nor any of its Affiliates shall, itself or with any Third Party,
research, develop, manufacture or otherwise progress [***].
23



--------------------------------------------------------------------------------



(c)During the Exclusivity Term and other than as set forth in the Research Plan,
neither Notch nor any of its Affiliates shall, itself or with any Third Party,
research, develop, manufacture or otherwise progress [***] (such products,
together with any products described in subsection (b) above, “Competing
Products”).
(d)“Exclusivity Term” means the period commencing on the Effective Date and
expiring on [***]. Notwithstanding the foregoing, for each Exclusive Target for
which Allogene is conducting (itself or through an Affiliate or Sublicensee)
development or commercialization of a Product Directed Against such Exclusive
Target at the end of the period set forth in the immediately preceding sentence,
the Exclusivity Term with respect to such Exclusive Target shall be extended
until the earliest of [***].
4.6Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by Notch to Allogene, are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Article 101(35A) of the Bankruptcy
Code. The Parties agree that Allogene, as a licensee of such Intellectual
Property Rights under this Agreement, shall retain and may fully exercise all of
its rights and elections under the Bankruptcy Code. The Parties further agree
that, in the event of the commencement of a bankruptcy proceeding by or against
Notch under the Bankruptcy Code or analogous provisions of applicable Laws
outside the United States, Allogene will be entitled to a complete duplicate of
(or complete access to, as appropriate) any intellectual property licensed to
Allogene and all embodiments of such intellectual property, which, if not
already in Allogene’s possession, will be promptly delivered to it (a) upon any
such commencement of a bankruptcy proceeding upon Allogene’s written request
therefor, unless Notch elects to continue to perform all of its obligations
under this Agreement or (b) if not delivered under clause (a), following the
rejection of this Agreement in the bankruptcy proceeding, upon written request
therefor by Allogene. The Parties further agree that, upon the occurrence of a
bankruptcy event, each Party shall have the right to retain and enforce their
rights under this Agreement.
5.DEVELOPMENT; COMMERCIALIZATION
5.1Generally. Following the completion of the technology transfer described in
Section 2.4 with respect to a Collaboration Product, Allogene shall have sole
responsibility for the development and commercialization of such Collaboration
Product. In any event, following the Collaboration Term and for the remainder of
the Term, as between the Parties, Allogene shall have sole responsibility for
the development and commercialization of Products. Following the Collaboration
Term, Allogene shall use Commercially Reasonable Efforts to develop and
commercialize at least one (1) Product for each of (a) the treatment at least
one B-Cell Malignancy and (b) the treatment of Multiple Myeloma, in each case
((a) and (b)) in the United States and in the European Union. The timelines for
Allogene’s development and commercialization of the two Products set forth in
the foregoing clauses (a) and (b) may vary based on the factors set forth in the
definition of Commercially Reasonable Efforts relating to such Products (e.g.,
in some circumstances, one of such Products may progress further in development
at an earlier point in time based on such factors).
5.2Reports. On an Exclusive Target-by-Exclusive Target basis, following the
disbanding of the JDC, and until the First Commercial Sale of the first Product
Directed Against such Exclusive Target, Allogene shall provide Notch with a
written report providing a status of Allogene’s development (including
registration) of Products Directed Against such Exclusive
24



--------------------------------------------------------------------------------



Target annually. Such report shall cover the previous twelve (12) month period
and shall be provided by Allogene no later than [***] days after each Calendar
Year. Each such update shall summarize Allogene’s (either by itself or through
its Affiliates and its Sublicensees) activities with respect to Exploitation of
such Products.
5.3Supply of Notch Microbeads. For [***] days following Allogene’s request
therefor, the Parties shall seek in good faith to negotiate the commercially
reasonable terms of supply agreement pursuant to which Notch would supply to
Allogene, its Affiliates and its Sublicensees the Notch Microbeads sufficient to
support the development and commercialization of the Products in the Field
throughout the Territory (a “Supply Agreement”), provided that Notch shall not
be obligated to negotiate a Supply Agreement after [***] months after the
Effective Date. If the Parties do not enter into a Supply Agreement within such
[***] day period and prior to [***] months after the Effective Date (or such
longer period as the Parties may agree in writing) (the “Supply Agreement
Negotiation Period”), then Notch shall transfer to Allogene or its designee
applicable Notch Microbead Technology (including any reagents or other factors
necessary to use the Notch Microbead Technology) in accordance with Section 2.4,
subject to Allogene reimbursing Notch for the cost of any tangible materials
included in such transfer that were not acquired or generated using Research
Budget funding previously paid by Allogene. If the Parties execute a Supply
Agreement that relates to the supply of Notch Microbeads for a particular
Product and Allogene thereafter requires Notch Microbeads to be supplied for an
additional Product, then the Parties shall follow the procedures set forth in
this Section 5.3 to amend the existing Supply Agreement for the supply of Notch
Microbeads for any additional Product. For clarity, to the extent the Parties
were previously unable to negotiate a Supply Agreement or amendment thereto as
set forth above, Allogene shall have the right to request Notch to transfer to
its designee the Notch Microbead Technology (including any reagents or other
factors necessary to use the Notch Microbead Technology) in accordance with
Section 2.4 for Product, subject to Allogene reimbursing Notch for the cost of
any tangible materials included in such transfer that were not acquired or
generated using Research Budget funding previously paid by Allogene.
6.PAYMENTS
6.1.Initial Consideration; Option Exercise Fee.
(a)In consideration for the rights granted to Allogene under this Agreement,
Allogene shall pay to Notch a one-time-only, non-refundable, non-creditable
payment of ten million Dollars ($10,000,000) on the Effective Date.
(b)On the Effective Date, Allogene shall purchase [***] shares of Notch’s Series
Seed convertible preferred stock at $[***] per share, pursuant to the stock
purchase agreement and related agreements entered or to be entered into between
the Parties of even date herewith.
6.2.Option Exercise Fee. For each Optioned Target, Allogene shall pay to Notch
an option exercise fee of [***] Dollars ($[***]) within [***] days following its
receipt of Notch’s invoice therefor, which invoice shall not be sent until
Allogene has exercised its option with respect to such Target in accordance with
Section 2.6.
6.3.Payment of Research Costs.
25



--------------------------------------------------------------------------------



(a)Advance Payment. Within [***] days of the Effective Date, Allogene shall pay
to Notch an amount equal to Notch’s estimated Research Costs to be incurred
under the Research Plan in accordance with the Research Budget (as set forth in
the initial Research Plan) for the then-current Calendar Quarter. Thereafter,
for each Calendar Quarter in which Notch is anticipated to activities under the
Research Plan, Notch shall submit to Allogene an invoice setting forth Notch’s
estimated Research Costs to be incurred based on the then-current Research
Budget for such Calendar Quarter, no later than [***] Business Days following
the first day of such Calendar Quarter (the “Advance Invoice”).
(b)True-Up. Within [***] days after the end of each Calendar Quarter in which
Notch has conducted activities under the Research Plan, Notch shall submit to
Allogene a reasonably detailed reconciliation report setting forth the actual
Research Costs incurred by or on account of Notch to conduct such activities in
such Calendar Quarter and any credits or deficits from the corresponding
Research Advance Invoice previously provided for such Calendar Quarter (the
“True-Up Report”). If the estimated Research Costs paid by Allogene pursuant to
subsection (a) above for such prior calendar quarter are less than Notch’s
actual Research Costs for such quarter, then Allogene shall pay the deficit to
Notch as described in this subsection (b) to the extent such amounts do not
exceed the corresponding amounts in then-current Research Budget (exclusive of
Research Costs incurred in accordance with Section 2.2). If the estimated
Research Costs paid by Allogene pursuant to subsection (a) above for such prior
Calendar Quarter are more than Notch’s actual Research Costs for such Calendar
Quarter, then the excess shall be credited toward the Advance Invoice for the
current Calendar Quarter (except where such invoice is the final such invoice to
be provided by Notch, in which case the excess shall be refunded by Notch to
Allogene within [***] days after the delivery of such invoice).
(c)Timing of Payments. For ease of administration, Allogene shall pay Notch a
single payment reflecting the amount due under the Advance Invoice for the
current Calendar Quarter plus any deficits (or less any credits) reflected in
the True-Up Report for the prior Calendar Quarter within the later of (i) [***]
days of Allogene’s receipt of such Advance Invoice, or (ii) [***] days of
Allogene’s receipt of such True-Up Report. Notch shall provide Allogene with
sufficient detail and supporting documentation of the costs for which payments
are sought hereunder, and the periods for payment set forth above shall be
commensurately extended for any delay in the provision thereof or for the
resolution of any good faith dispute relating thereto. In no event shall
Allogene be obligated to reimburse Notch for any amounts in excess of the
corresponding funding amounts set forth in the applicable Research Budget,
unless otherwise agreed in writing by an authorized representative of Allogene.
6.4.Research Milestones. In consideration for the rights granted to Allogene
under this Agreement, Allogene shall make the following non-refundable,
non-creditable milestone payments to Notch within [***] days from Allogene’s
receipt of Notch’s invoice after Notch’s achievement of the Success Criteria for
the applicable milestone:
26



--------------------------------------------------------------------------------




Research MilestoneMilestone Amount
Due[***][***][***][***][***][***][***][***][***]






[***][***][***]






[***][***][***]






[***][***][***]






[***][***][***]






[***][***][***]

Each of the milestone payments set forth in the table above shall be payable
only once, the first time the Success Criteria for the applicable Research
Milestone is achieved by Notch and irrespective of the number of Exclusive
Targets with respect to which such Research Milestone is achieved. The aggregate
amount payable by Allogene for all Research Milestones shall not
27



--------------------------------------------------------------------------------



exceed seven million two hundred fifty thousand Dollars ($7,250,000). The
determination of the achievement of each Research Milestone shall be made
pursuant to Section 3.4.
6.5.Development Milestones. In consideration for the rights granted to Allogene
under this Agreement, Allogene shall make the following non-refundable,
non-creditable milestone payments to Notch within [***] days from Allogene’s
receipt of Notch’s invoice after Notch’s achievement of the Success Criteria for
the applicable milestone:

Development MilestoneMilestone Amount
Due[***][***][***][***][***][***][***][***][***]
[***]
[***][***]



Each of the milestone payments set forth in the table above shall be payable
only once per Exclusive Target, the first time the Success Criteria for the
applicable Development Milestone for such Exclusive Target is achieved by Notch,
and irrespective of the number of times a Development Milestone is achieved with
respect to an Exclusive Target. If any Development Milestone is achieved for an
Initial Target which is subsequently replaced by a Substitute Target, then such
achieved Development Milestone shall not be paid for such Substitute Target;
however, Allogene shall pay for any Development Milestones achieved by Notch for
such Substitute Target that were not paid for such Initial Target. The aggregate
amount payable by Allogene for all Development Milestones achieved by Notch with
respect to an Exclusive Target (including an Initial Target and its Substitute
Target, collectively) shall not exceed four million Dollars ($4,000,000). The
determination of the achievement of any Development Milestone shall be made
pursuant to Section 3.4.
Notwithstanding the foregoing, Allogene shall only be required to pay one set of
Development Milestones relating to any Bi-Specific Product that meets a
Development Milestone and that is Directed Against two (2) or more Exclusive
Targets (each a “Bi-Specific Excluded Target); provided that Allogene shall
thereafter pay any additional Development Milestones that are achieved for any
further Product that is Directed Against a Bi-Specific Excluded Target, subject
to the limitations that each milestone payment be payable only once per
Exclusive Target and that the aggregate amount payable by Allogene for all
Development Milestones achieved by Notch with respect to an Exclusive Target
(including an Initial Target and its Substitute Target, collectively) shall not
exceed four million Dollars ($4,000,000). For example, if a Development
Milestone is first achieved by a Product Directed Against an Exclusive Target
and then such Development Milestone is achieved by a Bi-Specific Product
Directed Against such Exclusive Target and a second Exclusive Target as to which
no Product has previously achieved such Development Milestone, the applicable
milestone payment shall become payable based on such achievement by such
Bi-Specific Product.
28



--------------------------------------------------------------------------------



6.6.Clinical and Regulatory Milestones. In consideration for the rights granted
to Allogene under this Agreement, Allogene shall make the following
non-refundable, non-creditable milestone payments to Notch following the
achievement of the following milestones by Allogene or any of its Affiliates or
Sublicensees:

MilestoneMilestone Amount Due for First T Cell ProductMilestone Amount Due for
First NK Cell
Product[***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***][***]



Each of the milestone payments set forth in the table above shall be payable
only once per Exclusive Target per Cell Type, the first time such milestone for
such Exclusive Target and Cell Type is achieved, and irrespective of the number
of times such milestone is achieved with respect to an Exclusive Target and Cell
Type. If any milestone above is achieved for an Initial Target which is
subsequently replaced by a Substitute Target, then such achieved milestone shall
not be paid for such Substitute Target; however, Allogene shall pay for any
milestones above achieved by Allogene or any of its Affiliates or Sublicensees
for such Substitute Target that were not paid for such Initial Target. The
aggregate amount payable by Allogene under this Section 6.6 for all milestones
achieved by Allogene, its Affiliates and its Sublicensees with respect to an
Exclusive Target (including an Initial Target and its Substitute Target,
collectively) shall not exceed [***] Dollars ($[***]) per Cell Type. Allogene
shall notify Notch within [***] days following the achievement of any milestone
above (or, if achieved by a Sublicensee, within [***] days following its receipt
of notice of such achievement) and shall pay the corresponding milestone payment
within [***] days following its receipt of Notch’s invoice therefor.
Notwithstanding the foregoing, Allogene shall only be required to pay one set of
clinical and regulatory milestones relating to any Bi-Specific Product that
meets a clinical or regulatory milestone and that is Directed Against two (2) or
more Bi-Specific Excluded Targets; provided that Allogene shall thereafter pay
any additional clinical and regulatory milestones that are achieved for any
further Product that is Directed Against a Bi-Specific Excluded Target, subject
to the limitations that each milestone payment be payable only once per
Exclusive Target and that the aggregate amount payable by Allogene for all
clinical and regulatory milestones achieved by Allogene, its Affiliates and its
Sublicensees with respect to an Exclusive Target (including an Initial Target
and its Substitute Target, collectively shall not exceed [***] Dollars ($[***])
per Cell Type. For example, if a clinical or regulatory milestone is first
achieved by a Product Directed Against an Exclusive Target and then such
clinical or regulatory milestone is achieved by a Bi-Specific Product Directed
Against such Exclusive Target and a second Exclusive Target as to which no
Product has previously achieved such clinical or regulatory milestone, the
applicable milestone payment shall become payable based on such achievement by
such Bi-Specific Product.
29



--------------------------------------------------------------------------------



6.7. Commercial Milestones. In consideration for the rights granted to Allogene
under this Agreement, Allogene shall make the following non-refundable,
non-creditable milestone payments to Notch following the achievement of the
following milestones based on cumulative annual, worldwide Net Sales by Allogene
or any of its Affiliates or Sublicensees:

MilestoneMilestone Amount Due for First T Cell ProductMilestone Amount Due for
First NK Cell
Product[***][***][***][***][***][***][***][***][***][***][***][***]



Each of the milestone payments set forth in the table above shall be payable
only once per Exclusive Target per Cell Type, the first time such milestone for
such Exclusive Target and Cell Type is achieved, and irrespective of the number
of times such milestone is achieved with respect to an Exclusive Target and Cell
Type. If any milestone above is achieved for an Initial Target which is
subsequently replaced by a Substitute Target, then such achieved milestone shall
not be paid for such Substitute Target; however, Allogene shall pay for any
milestones above achieved by Allogene or any of its Affiliates or Sublicensees
for such Substitute Target that were not paid for such Initial Target. The
aggregate amount payable by Allogene under this Section 6.7 for all milestones
achieved by Allogene, its Affiliates and its Sublicensees with respect to an
Exclusive Target (including an Initial Target and its Substitute Target,
collectively) shall not exceed [***] Dollars ($[***]) per Cell Type. Allogene
shall notify Notch contemporaneously with its provision of its royalty report
under Section 6.11 for the Calendar Quarter in which such milestone was achieved
and shall pay the corresponding milestone payment within [***] days following
its receipt of Notch’s invoice therefor.
Notwithstanding the foregoing, Allogene shall only be required to pay one set of
commercial milestones relating to any Bi-Specific Product that meets a
commercial milestone and that is Directed Against two (2) or more Bi-Specific
Excluded Targets; provided that Allogene shall thereafter pay any additional
commercial milestones that are achieved for any further Product that is Directed
Against a Bi-Specific Excluded Target, subject to the limitations that each
milestone payment be payable only once per Exclusive Target and that the
aggregate amount payable by Allogene for all commercial milestones achieved by
Allogene, its Affiliates and its Sublicensees with respect to an Exclusive
Target (including an Initial Target and its Substitute Target, collectively)
shall not exceed [***] Dollars ($[***]) per Cell Type. For example, if a
commercial milestone is first achieved by a Product Directed Against an
Exclusive Target and then such commercial milestone is achieved by a Bi-Specific
Product Directed Against such Exclusive Target and a second Exclusive Target as
to which no Product has previously achieved such commercial milestone, the
applicable milestone payment shall become payable based on such achievement by
such Bi-Specific Product.
6.8.Royalties. Subject to Sections 6.9 and 6.10, following Regulatory Approval,
on a an Exclusive Target-by-Exclusive Target basis and Cell Type-by-Cell Type
basis, Allogene shall pay to Notch non-creditable, non-refundable royalties on
aggregate annual Net Sales of all Products Directed Against such Exclusive
Target in the Territory, as calculated by multiplying
30



--------------------------------------------------------------------------------



the applicable royalty rate by the corresponding amount of incremental Net Sales
of all such Products in the Territory in each Calendar Year as follows, provided
that, in the case of Bi-Specific Products, such Products shall be deemed to be
Directed Against one (but not both) of the applicable Exclusive Targets for such
Bi-Specific Product (i.e., royalties for such Product shall be calculated as
though the entire Product were of a single Cell Type). Notwithstanding the
foregoing, if (a) there are Net Sales of Products Directed Against one of the
Exclusive Targets a Bi-Specific Product is Directed Against, such Bi-Specific
Product Net Sales shall be aggregated with such Products, and (b) there are Net
Sales of Products Directed Against one of the Exclusive Targets of a Bi-Specific
Product and Net Sales of Products Directed Against the second Exclusive Target
of a Bi-Specific Product, the Net Sales of the Bi-Specific Product shall be
allocated equally between the Exclusive Targets.

Annual Net SalesRoyalty Rate for T Cell ProductsRoyalty Rate for NK Cell
Products
For that portion of annual aggregate Net Sales of all Products of such Cell Type
Directed Against a particular Exclusive Target in a Calendar Year that are less
than or equal to [***] Dollars ($[***])
[***]%
[***]%
For that portion of annual aggregate Net Sales of all Products of such Cell Type
Directed Against a particular Exclusive Target in a Calendar Year that are
greater than [***] Dollars ($[***]) and less than or equal to [***] Dollars
($[***])
[***]%
[***]%
For that portion of annual aggregate Net Sales of all Products of such Cell Type
Directed Against a particular Exclusive Target in a Calendar Year that are
greater than [***] Dollars ($[***]) and less than or equal to [***] Dollars
($[***])
[***]%
[***]%
For that portion of annual aggregate Net Sales of all Products of such Cell Type
Directed Against a particular Exclusive Target in a Calendar Year that are
greater than [***] Dollars ($[***]) and less than or equal to [***] Dollars
($[***])
[***]%
[***]%
For that portion of annual aggregate Net Sales of all Products of such Cell Type
Directed Against a particular Exclusive Target in a Calendar Year that are
greater than [***] Dollars ($[***])
[***]%
[***]%



6.9.Royalty Floors and Offsets.
(a)If, on a country-by-country and Product-by-Product basis, there is no Valid
Claim in such country that Covers the manufacture, use or sale of such Product
in such country and, solely with respect to countries outside of the United
States, there is no applicable Regulatory Exclusivity that covers the Product in
such country at the time of sale, then the applicable royalty rate under Section
6.8 shall be reduced by [***] percent ([***]%), subject to Section 6.9(c).
31



--------------------------------------------------------------------------------



(b)If it is Necessary or Useful for Allogene to license one or more Patent
Rights from one or more Third Parties in order to Exploit any Product, whether
directly or through any Allogene Affiliate or Sublicensee, then Allogene may, in
its sole discretion, negotiate and obtain a license under such Patent Right(s)
(each such Third Party license, or any such Third Party, referred to herein as a
“Third Party License”). Any royalty otherwise payable to Notch under this
Agreement with respect to Net Sales of any Product by Allogene, its Affiliates
or Sublicensees will be reduced by [***] percent ([***]%) of the amounts paid to
Third Parties pursuant to any Third Party Licenses, provided that in no event
will the total royalty payable to Notch be less than [***] percent ([***]%) of
the royalty amounts otherwise payable to Notch and provided that if any portion
of any such reduction is limited by the immediately preceding proviso, the
portion that is not permitted to be deducted may be carried forward for
reduction in subsequent Calendar Quarters, subject to the limitation in the
immediately preceding proviso, until such amounts have been expended. For
purposes of this Section 6.9(b), (i) “Necessary” means that, without a license
to use the Third Party’s Patent Right, the Exploitation of any Product in the
form such Product exists at the time that the Third Party License is executed
would, in Allogene’s reasonable opinion, based on written advice from counsel,
infringe such Third Party’s Patent Right, and (ii) “Useful” means that Allogene
has determined in its discretion that use of such Third Party’s Patent Right
would enhance the commercial potential of any Product. For clarity, a Third
Party License may include a license for Patent Rights and Know-How and all
payments thereunder shall be subject to the offset set forth in this Section
6.9.
(c)Notwithstanding subsection (a) above, in no event shall the royalty rate on
the sale of any Product in any country be reduced below [***] percent ([***]%).
6.10.Royalty Term. Royalties shall be paid under Section 7.6, on a
country-by-country and Product-by-Product basis, commencing on First Commercial
Sale of such Product in such country and continuing until the latest of (a) the
date upon which there is no Valid Claim of the Notch Patents (including Joint
Patents) in such country of sale, (b) the expiration of applicable data or other
regulatory exclusivity in such country of sale or (c) the tenth (10th)
anniversary of the First Commercial Sale of such Product in such country
(collectively, the “Royalty Term”). Following the Royalty Term, Allogene’s
license rights under any Notch Technology with respect to such Product and
country shall be perpetual, irrevocable, fully paid up and royalty-free.
6.11.Royalty Reports and Payment. Within [***] days after the end of each
Calendar Quarter, commencing with the Calendar Quarter during which the First
Commercial Sale of the first Product is made anywhere in the Territory, Allogene
shall provide Notch with a report that contains the following information for
the applicable calendar quarter, on a Product-by-Product and country-by-country
basis: (a) the gross sales and Net Sales of each Product, (b) a summary of the
deductions from gross sales applied in calculating Net Sales, (c) the basis for
any adjustments to the royalty payable for the sale of such Product and (d) the
royalty due hereunder for the sale of such Product. Concurrent with the delivery
of the foregoing applicable quarterly report, Allogene shall pay in Dollars all
royalties due to Notch with respect to Net Sales by Allogene and its Affiliates
and Sublicensees for such Calendar Quarter.
32



--------------------------------------------------------------------------------



6.12.Currency; Exchange Rate. All payments to be made by Allogene to Notch under
this Agreement shall be made in Dollars by bank wire transfer in immediately
available funds to a bank account designated by written notice from Notch. The
rate of exchange to be used in computing the amount of currency equivalent in
Dollars shall be made at the average of the closing exchange rates reported on
the Oanda website (http://www.oanda.com/currency/historical-rates/ ) with
Interbank +/- 0%, or such other source as the Parties may agree in writing, for
the first, middle and last business days of the applicable reporting period for
the payment due.
6.13.Taxes.
(a)Withholding. If any Applicable Law requires Allogene to withhold taxes with
respect to any payment to be made by Allogene pursuant to this Agreement,
Allogene will notify Notch of such withholding requirement prior to making the
payment to Notch and provide such reasonable assistance to Notch, including the
provision of such standard documentation as may be required by a tax authority,
as may be reasonably necessary in Notch’s efforts to claim an exemption from or
reduction of such taxes. At Notch’s request, Allogene shall delay making any
payment otherwise due hereunder in order to provide time for Notch to provide to
Allogene documentation necessary to claim an exemption from or reduction of such
taxes prior to withholding; for clarity, no interest shall apply during such
period and Allogene shall not be required to pay any such payment to Notch on
less than [***] days’ notice from Notch following such delay request that such
payment is to be paid. Allogene will, in accordance with such Applicable Law
withhold taxes from the amount due, remit such taxes to the appropriate tax
authority, and furnish Notch with proof of payment of such taxes within [***]
days following the payment. If taxes are paid to a tax authority, Allogene shall
provide reasonable assistance to Notch to obtain a refund of taxes withheld, or
obtain a credit with respect to taxes paid.
(b)VAT. All payments due to Notch from Allogene pursuant to this Agreement shall
be paid exclusive of any value-added tax (“VAT”) (which, if applicable, shall be
payable by Allogene upon receipt of a valid VAT invoice). If Notch determines
that it is required to report any such tax, Allogene shall promptly provide
Notch with applicable receipts and other documentation necessary or appropriate
for such report. For clarity, this Section is not intended to limit Allogene’s
right to deduct value-added taxes in determining Net Sales.
6.14.Interest. Any undisputed payments or portions thereof due hereunder that
are not paid on the date such payments are due under this Agreement will bear
interest at a rate equal to the lesser of: [***], in each case calculated on the
number of days such payment is delinquent.
7.TECHNOLOGY OWNERSHIP
7.1Background Technology. As between the Parties, each Party will own and retain
all right, title and interest in its Background Technology.
7.2Ownership of Inventions. Ownership of all Inventions shall be assigned based
on inventorship, as determined in accordance with the rules of inventorship
under United States patent laws. All jointly owned Inventions shall be referred
to as “Joint Technology” and each Party shall own an undivided half interest in
the Joint Technology and any Patent Rights claiming such Joint Technology
(“Joint Patents”). Subject to the licenses granted to the other
33



--------------------------------------------------------------------------------



Party under this Agreement, and Section 8.5(c) with respect to enforcement of
such Joint Technology, neither Party will have any obligation to obtain any
approval or consent of, nor pay a share of the proceeds to or account to, the
other Party to practice, enforce, license, assign or otherwise exploit
Inventions or intellectual property included within Joint Technology, and each
Party hereby waives any right it may have under the laws of any jurisdiction to
require such approval, consent or accounting. Each Party agrees to execute all
papers and otherwise agrees to assist the other Party as reasonably required, to
perfect in the other Party the rights, title and other interests owned by such
Party under this Section and Intellectual Property Rights relating thereto, as
applicable.
7.3Disclosure of Research Program Inventions. Each Party shall promptly disclose
to the other Party, in writing, no later than the occurrence of the first JDC
meeting following such conception, all Research Program Inventions, including
all invention disclosures or other similar documents submitted to such Party by
its, or its Affiliates’, employees, agents or contractors relating to such
Research Program Inventions, and shall respond promptly to reasonable requests
from the other Party for additional information relating to such Research
Program Inventions.
8.PATENT PROSECUTION AND ENFORCEMENT
8.1Notch Patent(s).
(a)As between the Parties, and subject to subsection (b) below, Notch will be
solely responsible, at its own cost, for the Prosecution and Maintenance of all
Notch Patents, excluding all Joint Patents. With respect to any Notch Patents,
Notch shall consult with Allogene and keep Allogene reasonably informed of the
status of such Notch Patents and shall promptly provide Allogene with material
correspondences received from any patent authorities in connection therewith. In
addition, Notch shall promptly provide Allogene with drafts of all proposed
material filings and correspondences to any patent authorities with respect to
the Notch Patents for Allogene’s review and comment prior to the submission of
such proposed filings and correspondences. Notch shall confer with Allogene and
shall give good faith consideration to Allogene’s comments in relation to such
Prosecution and Maintenance, and shall use reasonable efforts to implement any
reasonable changes requested by Allogene towards the objective of optimizing
overall patent protection with respect to the Notch Patents. Allogene shall
provide any such comments within [***] days of receiving the draft filings and
correspondences from Notch. If Allogene does not provide comments within such
period of time, then Allogene shall be deemed to have no comment to such
proposed filings or correspondences.
(b)Subject to the terms of any applicable Notch Third Party In-License (provided
that such terms have been provided to Allogene), if Notch wishes to abandon or
cease Prosecution and Maintenance of any Notch Patent, Notch shall provide
reasonable prior written notice to Allogene of such intention to abandon (which
notice shall, to the extent possible, be given no later than [***] days prior to
the next deadline for any action that must be taken with respect to any such
Notch Patent in the relevant patent office). In such case, upon Allogene’s
written election, Allogene shall have the right, but not the obligation, to
assume Prosecution and Maintenance of such Notch Patent at Allogene’s expense.
If Allogene elects to assume the Prosecution and Maintenance of such Notch
Patent, then Notch shall promptly
34



--------------------------------------------------------------------------------



transfer to Allogene’s patent counsel all relevant files and materials and
Allogene shall have the right to deduct [***] percent ([***]%) of the reasonable
costs of Prosecution and Maintenance against milestone payment and royalty
amounts payable to Notch hereunder.
8.2Allogene Patents. As between the Parties, Allogene will be solely
responsible, at its own cost, and at its discretion, for preparing, filing,
prosecuting (including, but not limited to provisional, reissue, continuing,
continuation-in-part, and substitute applications and any foreign counterparts
thereof), and maintaining all Patent Rights included within Allogene Background
Technology and any Patent Rights Controlled by Allogene, excluding Joint Patents
(collectively, the “Allogene Patents”).
8.3Joint Patents.
(a)Subject to subsection (b) below, Allogene shall be solely responsible, at
Allogene’s cost, and at its discretion, for the Prosecution and Maintenance of
the Joint Patents. Allogene shall consult with Notch and keep Notch reasonably
informed of the status of the Joint Patents and shall promptly provide Notch
with material correspondences received from any patent authorities in connection
therewith. In addition, Allogene shall promptly provide Notch with drafts of all
proposed material filings and correspondences to any patent authorities with
respect to the Allogene Prosecuted Patents for Notch’s review and comment prior
to the submission of such proposed filings and correspondences. Allogene shall
confer with Notch and shall take into consideration Notch’s comments in relation
to such Prosecution and Maintenance, and shall use reasonable efforts to
implement any reasonable changes requested by Notch towards the objective of
optimizing overall patent protection for such Joint Patents prior to submitting
such filings and correspondences, provided that Notch shall provide such
comments within [***] days of receiving the draft filings and correspondences
from Allogene. If Notch does not provide comments within such period of time,
then Allogene may proceed without obtaining or considering such comments in
order to continue the Prosecution and Maintenance of the Joint Patents on a
timely basis in Allogene’s reasonable discretion. In case of disagreement
between the Parties with respect to the Prosecution and Maintenance of the Joint
Patents, the final decision shall be made by Allogene with the objective of
optimizing overall patent protection for such Joint Patents.
(b)If Allogene wishes to abandon or cease Prosecution and Maintenance of any
Joint Patent, Allogene shall provide reasonable prior written notice to Notch of
such intention to abandon (which notice shall, to the extent possible, be given
no later than [***] days prior to the next deadline for any action that must be
taken with respect to any such Joint Patent in the relevant patent office). In
such case, upon Notch’s written election, Notch shall have the right, but not
the obligation, to assume Prosecution and Maintenance of such Joint Patent at
Notch’s expense. If Notch elects to assume the Prosecution and Maintenance of
such Joint Patent, then Allogene shall promptly transfer to Notch’s patent
counsel all relevant files and materials and Notch shall keep Allogene
reasonably informed regarding the Prosecution and Maintenance.
8.4Collaboration. Each Party shall provide the other Party all reasonable
assistance and cooperation in the Prosecution and Maintenance efforts under this
Article 8, including providing any necessary powers of attorney and executing
any other required documents or
35



--------------------------------------------------------------------------------



instruments for such prosecution. The Party assuming such Prosecution and
Maintenance responsibilities shall have the right to engage its own counsel to
perform such activities.
8.5Enforcement
(a)The Parties hereto shall inform each other promptly in writing of any alleged
or threatened Infringement by any Third Party of any Patent Right included
within the Notch Patents, Joint Patents or any Allogene Patents, where such
infringement adversely affects or is expected to adversely affect any Product in
the Field, including any “patent certification” filed in the United States under
21 U.S.C. §355(b)(2) or 21 U.S.C. §355(j)(2) or similar provisions in other
jurisdictions and of any declaratory judgment, opposition, or similar action
alleging the invalidity, unenforceability or non-infringement of any of the
Notch Patents, Joint Patents, or any Allogene Patents (collectively “Product
Infringement”). The Parties shall consult with each other regarding any actions
to be taken with respect to such Product Infringement, including sharing all
information available to such Party regarding such alleged Product Infringement.
(b)Allogene shall have the exclusive right to bring and control any legal action
in connection with any Product Infringement in the Territory that relates to any
Allogene Patent, at its own expense as it reasonably determines appropriate.
(c)Subject to the terms of any applicable Notch Third Party In-License and
provided that such terms have been provided to Allogene, for Product
Infringement in connection with a Notch Patent or Joint Patent, Allogene shall
have the first right to bring and control any legal action in connection with
such Product Infringement at its own cost and expense, and Notch shall have the
right to be represented in any action by counsel of its choice. Allogene shall
have a period of [***] days after its receipt or delivery of notice under
subsection (a) to elect to so enforce the applicable Notch Patents or Joint
Patents in the Field in the Territory (or to settle or otherwise secure the
abatement of such Product Infringement). If Allogene fails to commence a suit to
enforce the applicable Notch Patents or Joint Patents, or to settle or otherwise
secure the abatement of such Product Infringement within such period, then Notch
shall have the right, but not the obligation, to commence a suit or take action
to enforce such Notch Patents or Joint Patents, as applicable, in the Field in
the Territory at its own cost and expense. In such event, promptly after the
expiration of the applicable [***]-day period, or Allogene’s notice to Notch
that it does not elect to enforce such Notch Patents or Joint Patents, the
Parties shall meet to discuss in good faith the strategy for enforcing such
Patent Rights. Notch shall reasonably consider Allogene’s views with respect to
such enforcement.
(d)The Party enforcing a Patent Right under subsection (b) or (c) above shall
keep the other Party reasonably informed as to the status of, and all material
developments in, such action, and reasonably consider and incorporate such other
Party’s input regarding the strategy and handling of such enforcement
activities. Such other Party shall provide the enforcing Party reasonable
assistance in such enforcement, at the enforcing Party’s request and expense,
including by executing reasonably appropriate documents, cooperating in
discovery and joining as a party to the action if required or if reasonably
beneficial for the action. Such other Party shall have the right to be
represented in any such action by counsel of its choice, at its expense. In
connection with any such proceeding, the Party bringing the action shall not
enter into any settlement admitting the invalidity of, or otherwise impairing
the other Party’s
36



--------------------------------------------------------------------------------



rights in, the Patent Rights that are the subject of the applicable enforcement
action without the prior written consent of the other Party.
(e)Notch shall have the exclusive right to enforce the Notch Patents, other than
Joint Patents, for any Infringement that is not a Product Infringement at its
own expense as it reasonably determines appropriate. Allogene shall have the
exclusive right to enforce the Allogene Patents for any Infringement, other than
a Product Infringement, at its own expense as it reasonably determines
appropriate. With respect to any Infringement, other than a Product
Infringement, relating to any Joint Patents, each Party shall have the right to
enforce such Joint Patents as its cost and its sole discretion, provided that
the enforcing Party shall notify the other Party in writing promptly upon
becoming aware of such Infringement.
(f)Any recoveries resulting from enforcement action relating to a claim of
Product Infringement shall be first applied pro rata against payment of each
Party’s costs and expenses in connection therewith. Any such recoveries in
excess of such costs and expenses (the “Remainder”) shall be shared by the
Parties as follows:
(i) if Allogene is the enforcing Party, the Remainder shall be allocated [***]
percent ([***]%) to Allogene and [***] percent ([***]%) to Notch; and
(ii) if Notch is the enforcing Party, the Remainder shall be allocated [***]
percent ([***]%) to Notch and [***] percent ([***]%) to Allogene.
9.CONFIDENTIALITY
9.1Confidentiality; Exceptions. Except to the extent expressly authorized by
this Agreement or otherwise agreed by the Parties in writing, each Party (the
“Receiving Party”) agrees that it shall keep confidential and shall not publish
or otherwise disclose or use for any purpose other than as provided for in this
Agreement any Confidential Information of the other Party (the “Disclosing
Party”). The term “Confidential Information” will mean all information and
materials of any kind, whether in written, oral, graphical, machine-readable or
other form, whether or not marked as confidential or proprietary, which are
transferred, disclosed or made available to the Receiving Party by or on behalf
of the Disclosing Party in connection with this Agreement or the Prior
Confidentiality Agreement, including any of the foregoing of Third Parties. The
Joint Technology and the terms of this Agreement shall be the Confidential
Information of both Parties, such that each Party shall be deemed to be a
Receiving Party with respect thereto. Results, data and other information
arising from the Research Plan or related to any CAR Product Directed Against an
Exclusive Target that is Controlled by Notch and licensed to Allogene hereunder
shall, subject to the licenses granted hereunder, be the Confidential
Information of both Parties.
9.2Exceptions. Notwithstanding the foregoing, the Receiving Party’s obligations
under Section 9.1 shall not apply to information or materials to the extent that
the Receiving Party can establish by competent evidence that such information or
material:
(a)was already rightfully known to or possessed by the Receiving Party or any of
its Affiliates, other than under an obligation of confidentiality, at the time
of disclosure hereunder;
37



--------------------------------------------------------------------------------



(b)was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the Receiving Party or any of its Affiliates;
(c)became generally available to the public or otherwise part of the public
domain after its disclosure hereunder other than through any act or omission of
the Receiving Party or any of its Affiliates in breach of this Agreement or the
Prior Confidentiality Agreement;
(d)was independently developed by employees, agents or contractors of the
receiving Party or any of its Affiliates without use of or reference to the
Disclosing Party’s Confidential Information as demonstrated by documented
evidence prepared contemporaneously with such independent development; or
(e)was disclosed to the Receiving Party or any of its Affiliates, other than
under an obligation of confidentiality, by a Third Party who had the right to
disclose such information without restriction.
9.3Authorized Use and Disclosure. In addition to the rights granted in Article
5, the Receiving Party may use and disclose the Disclosing Party’s Confidential
Information as follows:
(a)to its and its Affiliates’ officers, directors, employees, agents,
contractors and advisors who are under legally enforceable obligations of
confidentiality and non-use at least as stringent as those herein and who
reasonably require access to such information for purposes of this Agreement;
(b)complying with Applicable Laws, orders of a court, or the securities laws and
regulations applicable to the public sale of securities; provided, however, that
the Receiving Party shall, to the extent legally permissible and practicable,
give reasonable advance notice to the Disclosing Party of such disclosure
requirement and, shall use its reasonable efforts to secure confidential
treatment of such Confidential Information required to be disclosed;
(c)such disclosure is reasonably necessary (i) to comply with the requirements
of Regulatory Authorities with respect to obtaining and maintaining Regulatory
Approval of a Product, (ii) to Prosecute and Maintain Patent Rights hereunder;
or (iii) for prosecuting or defending litigation as contemplated by this
Agreement; or
(d)as expressly agreed by the Disclosing Party.
9.4Prior Confidentiality Agreement. As of the Effective Date, this Agreement
terminates, supersedes and replaces the Prior Confidentiality Agreement with
respect to information disclosed thereunder. Nothing herein shall release either
Party for any liability incurred under the Prior Confidentiality Agreement prior
to the Effective Date.
9.5Agreement Terms.
(a)Each Party agrees not to disclose to any Third Party any non-public terms and
conditions of this Agreement without the prior written approval of the other
Party, except to advisors (including financial advisors, attorneys and
accountants) and to potential and
38



--------------------------------------------------------------------------------



existing investors, collaborators, partners, licensees, acquirers, lenders, or
investment bankers under circumstances that reasonably protect the
confidentiality thereof, and except as permitted pursuant to Section 10.2.
Allogene and Notch agree to issue a press release mutually agreed upon by the
Parties, and either Party may publicly disclose the information contained in
such press release without the need for further written approval by the other
Party. Allogene shall have the sole right to disclose the Exclusive Targets,
provided that Notch shall be permitted to disclose to any Third Party, without
identifying Allogene, that an Exclusive Target is unavailable for the grant of
rights to such Third Party.
(b)Each Party acknowledges that the other Party may be obligated to file a copy
of this Agreement with the U.S. Securities and Exchange Commission (the “SEC”)
or other applicable entity having regulatory authority over such Party’s
securities or the exchange thereof, as a material agreement of such Party. Each
Party shall be entitled to make such a required filing, provided that it
requests confidential treatment of certain commercial terms and sensitive
technical terms hereof to the extent such confidential treatment is reasonably
available, and to the extent consistent with the legal requirements governing
redaction of information from material agreements that must be publicly filed.
In the event of any such filing, the filing Party will provide the other Party
with a copy of this Agreement marked to show provisions for which the filing
Party intends to seek confidential treatment and shall reasonably consider and
incorporate the other Party’s timely comments thereon to the extent consistent
with the legal requirements governing redaction of information from material
agreements that must be publicly filed. The other Party will as promptly as
practical provide any such comments. Each Party recognizes that Applicable Laws
and SEC policies and regulations to which the other Party is and may become
subject to may require the other party to publicly disclose certain terms of
this Agreement that such Party may prefer not be disclosed, and that the other
Party is in all cases entitled hereunder to make such required disclosures to
the extent necessary to comply with such Applicable Laws and SEC policies and
regulations, as determined in good faith by the other Party’s counsel.
9.6Term of Obligations of Confidentiality and Non-use. The obligations of
confidentiality and non-use under this Agreement shall expire [***] years from
the termination or expiration of this Agreement.
9.7Publication.
(a)Rights. If either Party wishes to publish the Confidential Information of the
other Party, the Party desiring to publish such information (“Publishing Party”)
shall notify the other Party (“Non-Publishing Party”) in writing at least [***]
days prior to any proposed disclosure. During such at least [***] day reviewing
period, if the Non-Publishing Party notifies the Publishing Party that it wishes
to (a) remove its Confidential Information from such proposed publication or
presentation, then the Publishing Party shall remove such Confidential
Information from such proposed publication or presentation; (b) request a
reasonable delay in publication or presentation in order to protect patentable
information, then the Publishing Party shall delay the publication or
presentation for a period of no more than [***] days to enable patent
applications to be filed in accordance with Article 8 protecting Inventions
disclosed in such publication or presentation, or (c) in the case that Allogene
is the Non-Publishing Party, prohibit the proposed publication or presentation
from proceeding, then
39



--------------------------------------------------------------------------------



the Publishing Party shall comply with such request. For clarity, if the
Non-Publishing Party fails to notify the Publishing Party during the [***]-day
reviewing period as provided under this Section, the Publishing Party shall be
free to proceed with the proposed publication or presentation of such
Confidential Information.
(b)Cooperation. Authorship of all publications and presentations of data,
results or information arising from the Research Program will be based on
contributions to the Research Program in accordance with industry standards and
journal requirements. Each Party agrees to work in good faith with the other
Party with respect to any such publication or presentation reasonably requested
by such other Party.
9.8Injunction. Each Party shall be entitled, in addition to any other right or
remedy it may have, at law or in equity, to seek an injunction, in any court of
competent jurisdiction, enjoining or restraining the other Party and/or its
Affiliates from any violation or threatened violation of this Article 9.
10.WARRANTIES;
10.1Mutual Representations and Warranties. Each Party represents and warrants to
the other Party as of the Effective Date that:
(a)it is duly organized and validly existing under the laws of the jurisdiction
of its incorporation, and it has the full right, power and authority to enter
into this Agreement and to perform its obligations hereunder;
(b)this Agreement has been duly executed by it and is legally binding upon it,
enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it; and
(c)it has obtained or will obtain written agreements from each of its employees,
consultants, and contractors who perform activities under the Research Plan
pursuant to this Agreement, which agreements will obligate such persons to
obligations of confidentiality and non-use and to assign Inventions in a manner
consistent with the provisions of this Agreement.
10.2Notch Representations and Warranties. Notch represents and warrants to
Allogene as of the Effective Date that, except as set forth in Schedule 10.2:
(a)Notch has full legal or beneficial title and ownership of, or an exclusive
license to, the Notch Technology (excluding the Joint Technology) as is
necessary to grant the licenses (or sublicenses) to Allogene to such Notch
Technology that Notch purports to grant pursuant to this Agreement. Exhibit C is
a complete and accurate listing of all Notch Patents existing as of the
Effective Date.
(b)Exhibit G is a complete and accurate listing of all Notch Third Party
In-Licenses pursuant to which Notch or its Affiliates have obtained rights to
the Notch Technology as of the Effective Date, and Notch has shared with
Allogene a complete and
40



--------------------------------------------------------------------------------



accurate copies of all such agreements. Each such agreement is in effect and is
valid and binding on Notch or its Affiliates, enforceable in accordance with its
terms, and neither Notch nor any of its Affiliates, nor to the knowledge of
Notch, any other party thereto, is in material breach of, or material default
under, any such agreement, and no event has occurred that, with the giving of
notice or lapse of time or both, would constitute a material breach or material
default by Notch or any of its Affiliates thereunder;
(c)None of the Notch Technology is subject to, any liens or encumbrances, and
Notch has not granted to any Third Party any license or other right with respect
to any Notch Technology that would conflict with the rights and licenses granted
to Allogene pursuant to this Agreement. No patent application or registration
within the Notch Patents is subject of any pending interference, opposition,
cancellation, inter partes review, ex parte reexamination, post grant review,
invalidity proceeding including nullity actions or patent protest;
(d)Notch is not a party to any current or anticipated legal action, including
inventorship disputes, suit or proceeding relating to the Notch Technology;
(e)All employees and contractors of Notch or its Affiliates involved in the
creation of any Notch Technology have assigned all right, title and interest in
and to the Intellectual Property Rights relating to such Notch Technology to
Notch or to an entity that is obligated to assign such Intellectual Property
Rights to Notch;
(f)Notch has not received any communication from any Third Party claiming that:
(i) any of the Notch Patents are invalid or unenforceable; (ii) any of the Notch
Know-How has been misappropriated; or (iii) the manufacture, use, import, offer
for sale, and sale of Products intended to be developed under the Research
Program infringes or misappropriates or would infringe or misappropriate any
Intellectual Property Rights of any Third Party; and
(g)to Notch’s knowledge as of the Effective Date, the practice of the Notch
Patents and the use of the Notch Know-How as contemplated under the initial
Research Plan as of the Effective Date, will not infringe a Third Party’s
Intellectual Property Rights; provided that, for clarity, Notch gives no
representation or warranty as to non-infringement with respect to any derivation
of stem cell lines or any genetic engineering or gene editing of stem cell
lines.
10.3Notch Covenants. Notch covenants that all individuals and entities that
conduct any portion of the Research Plan, prior to conducting such work, shall
have entered into written agreements requiring that such individual or entity
shall assign all right, title and interest in and to, or grant to Notch an
exclusive (even as to such individual or entity), sublicensable (through
multiple tiers), world-wide, fully paid-up license with respect to Products
under, the Intellectual Property Rights relating to all Know-How and Inventions
arising from such work to Notch or to an entity that is obligated to assign or
license such Intellectual Property Rights to Notch, provided that Notch may
grant Academic Use Rights to such an entity with notice to Allogene.
10.4Mutual Covenants.
(a)No Debarment. In the course of conducting the Research Program and the
Exploitation of Products hereunder, neither Party nor its Affiliates shall use
any employee or consultant who has been debarred by any Regulatory Authority,
or, to such Party’s or its Affiliates’ knowledge, is the subject of debarment
proceedings by a Regulatory Authority.
41



--------------------------------------------------------------------------------



Each Party shall notify the other Party promptly upon becoming aware that any of
its or its Affiliates’ employees or consultants has been debarred or is the
subject of debarment proceedings by any Regulatory Authority.
(b)Compliance. Each Party and its Affiliates shall comply in all material
respects with all Applicable Laws (including all anti-corruption and
anti-bribery laws) in relation to the conduct of the Research Program and
performance of its obligations under this Agreement, including (in the case of
Allogene) the Exploitation of Products hereunder.
10.5Warranty Disclaimer. EXCEPT AS SET FORTH IN THIS ARTICLE 10, NOTCH AND
ALLOGENE EXPRESSLY DISCLAIM ANY WARRANTIES OR CONDITIONS, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, NONINFRINGEMENT, OR FITNESS FOR A
PARTICULAR PURPOSE.
11.INDEMNITY; LIABILITY; INSURANCE
11.1Indemnification.
(a)Indemnification by Notch. Notch hereby agrees to defend, hold harmless and
indemnify (collectively, “Indemnify”) Allogene and its Affiliates, and its and
their respective agents, directors, officers and employees (each, an “Allogene
Indemnitee”) from and against any Claims against any Allogene Indemnitee to the
extent arising out of any negligence or intentional misconduct of any Notch
Indemnitee or breach of this Agreement (including of any representation or
warranty) by any Notch Indemnitee. Notch’s obligation to Indemnify the Allogene
Indemnitees pursuant to this subsection (a) shall not apply to the extent that
any such Claims arise out of (A) Allogene’s breach of this Agreement or any
negligence or intentional misconduct of any Allogene Indemnitee, or (B) any
activity set forth in subsection (b) below for which Allogene is obligated to
indemnify the Notch Indemnitees.
(b)Indemnification by Allogene. Allogene hereby agrees to Indemnify Notch and
its Affiliates, and its and their respective agents, directors, officers and
employees (each, a “Notch Indemnitee”) from and against any and all Claims
against any Notch Indemnitee to the extent arising out of: (i) Allogene’s
Exploitation of Products or the exercise by or under the authority of Allogene
of the rights and licenses granted to Allogene under this Agreement; or (ii) any
negligence or intentional misconduct of any Allogene Indemnitee or breach of
this Agreement (including of any representation or warranty) by any Allogene
Indemnitee. Allogene’s obligation to Indemnify the Notch Indemnitees pursuant to
this subsection (b) shall not apply to the extent that any such Claims arise out
of (A) Notch’s breach of this Agreement or any negligence or intentional
misconduct of any Notch Indemnitee, or (B) any activity set forth in subsection
(a) above for which Notch is obligated to indemnify the Allogene Indemnitees.
11.2Procedures. To be eligible to be Indemnified hereunder, the indemnified
Party shall provide the indemnifying Party with prompt written notice of the
Claim giving rise to the indemnification obligation pursuant to Section 11.1 and
the exclusive ability to defend (with the reasonable cooperation of the
indemnified Party) or settle any such claim; provided, however,
42



--------------------------------------------------------------------------------



that any failure or delay to notify shall not excuse any obligation of the
indemnifying Party except to the extent the indemnifying Party is actually
prejudiced thereby. The indemnifying Party shall not enter into any settlement
that admits fault, wrongdoing or damages without the indemnified Party’s written
consent, such consent not to be unreasonably withheld or delayed. The
indemnified Party shall have the right to participate, at its own expense and
with counsel of its choice, in the defense of any claim or suit that has been
assumed by the indemnifying Party, provided that the indemnifying Party shall
have no obligations with respect to any Claims resulting from the indemnified
Party’s admission, settlement or other communication without the prior written
consent of the indemnifying Party.
11.3Insurance. Each Party shall maintain in full force and effect during the
Term, and for a period of not less than [***] years thereafter, valid and
collectible insurance policies providing reasonable liability insurance coverage
to protect against potential liabilities and risk arising out of activities to
be performed under this Agreement.
11.4Limitation of Liability. EXCEPT WITH RESPECT TO (A) A BREACH OF EACH PARTY’S
CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 9, OR (B) THE PARTIES’ INDEMNIFICATION
OBLIGATIONS UNDER ARTICLE 11, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT, OR INCIDENTAL DAMAGES
ARISING OUT OF OR RELATED TO THIS AGREEMENT, INCLUDING LOSS OF PROFITS OR
ANTICTIPATED SALES, HOWEVER CAUSED, ON ANY THEORY OF LIABILITY AND WHETHER OR
NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
12TERM; TERMINATION
12.1Term of Agreement. The term of this Agreement shall commence on the
Effective Date, and, unless terminated earlier as provided in the remainder of
this Article 13, shall continue in full force and effect, on a
country-by-country and Product-by-Product basis, until the expiration of all of
Allogene’s payment obligations under Article 6 (the “Term”), after which time
Allogene shall retain a perpetual, irrevocable, exclusive license,
sublicenseable through multiple tiers, to any Intellectual Property Rights
licensed to Allogene pursuant to the terms of this Agreement during the Term,
solely within the scope of the licenses granted to Allogene herein during the
Term.
12.2Termination by Allogene. Subject to Section 13.6, Allogene may terminate
this Agreement for any reason at any time in its entirety or on a
Product-by-Product basis upon ninety (90) days’ written notice to Notch. Upon
any termination by Allogene for convenience, all licenses and other rights
granted to Allogene pursuant to this Agreement shall terminate as of the
effective date of such termination, provided that if such termination is only
with respect to a specific Product(s), then such licenses and rights shall
terminate only with respect to such Product(s).
12.3Termination for Material Breach. Either Party may terminate this Agreement
by written notice referencing this Section 12.3 and specifying the breach to the
other Party if the other Party is in material breach of its material obligations
under this Agreement and has not cured such breach within ninety (90) days (or
thirty (30) days in the case of payment breaches) after notice requesting cure
of the breach; provided, however, that in the event of a good faith
43



--------------------------------------------------------------------------------



dispute with respect to the existence of a material breach, this Agreement shall
not be terminated unless it is finally determined under Article 13 that this
Agreement was materially breached, and, the breaching Party fails to cure such
breach within thirty (30) days after such determination.
12.4Termination for Insolvency. If, at any time during the Term (i) a case is
commenced by or against either Party under Title 11, United States Code, as
amended, or analogous provisions of Applicable Law outside the United States
(the “Bankruptcy Code”) and, in the event of an involuntary case under the
Bankruptcy Code, such case is not dismissed within sixty (60) days after the
commencement thereof, (ii) either Party files for or is subject to the
institution of bankruptcy, liquidation or receivership proceedings (other than a
case under the Bankruptcy Code), (iii) either Party assigns all or a substantial
portion of its assets for the benefit of creditors, (iv) a receiver or custodian
is appointed for either Party’s business, or (v) a substantial portion of either
Party’s business is subject to attachment or similar process; then, in any such
case ((i), (ii), (iii), (iv) or (v)), the other Party may terminate this
Agreement upon written notice to the extent permitted under Applicable Law.
12.5Effect of Termination.
(a)Accrued Obligations. Expiration or termination of this Agreement for any
reason shall not release either Party of any obligation or liability which, at
the time of such expiration or termination, has already accrued to such Party or
which is attributable to a period prior to such expiration or termination. In
addition, Sections 4.4, 4.6, 6.3 (solely with respect to Research Costs incurred
prior to the effective date of termination), 6.11 (solely with respect to
Product sales occurring prior to the effective date of termination), 6.12, 6.13,
6.14, 7.1, 7.2, 10.5 and 12.5, and Articles 9, 11, 13 and 14, shall survive any
termination or expiration of this Agreement.
(b)Non-Exclusive Remedy. Notwithstanding anything herein to the contrary,
termination of this Agreement by a Party shall be without prejudice to other
remedies such Party may have at law or in equity.
(c)Consequences of Certain Terminations.
(iii)If this Agreement is terminated pursuant to Section 12.2 by Allogene,
Section 12.3 by either Party, or Section 12.4 by either Party, all licenses and
other rights granted to Allogene pursuant to this Agreement shall terminate as
of the effective date of termination, provided that if a termination by Allogene
pursuant to Section 12.2 is not for this Agreement in its entirety, then the
scope of such termination shall be limited to the particular Product(s)
terminated pursuant to Section 12.2;
(iv)If Allogene has the right to terminate this Agreement pursuant to Section
12.3, then in lieu of exercising such termination right Allogene shall be
entitled to retain all licenses and other rights granted to it pursuant to this
Agreement subject to all financial provisions and other obligations set forth
herein, provided that in such event Allogene may also seek any other remedies
that Allogene may have at law or in equity in respect of the applicable breach
hereof by Notch.
(d)Return of Materials; Regulatory Documents; Reversion License. Upon
termination or expiration of this Agreement, each Party shall return to the
other Party or destroy
44



--------------------------------------------------------------------------------



all Confidential Information and materials (including any Materials) provided to
it by the other Party and all copies and embodiments thereof, other than such
Confidential Information and materials to which such Party retains an ongoing
right to use. Notwithstanding the foregoing, each Party may retain one copy of
the other Party’s Confidential Information in its confidential files solely for
archival purposes. In addition, upon termination, other than for termination by
Allogene pursuant to Section 12.3 or 12.4, and at Notch’s request, Allogene
shall exclusively negotiate with Notch for a period of [***] days following the
date of such termination for a sale or license to Notch of one or more of the
Products developed hereunder.
13.DISPUTE RESOLUTION
13.1Disputes. Subject to Section 13.3, if the Parties or the JDC are unable to
resolve any dispute arising out of or in connection with this Agreement, either
Party may, by written notice to the other, have such dispute referred to the
CEOs of each of Notch and Allogene or their respective equivalents, or designees
for attempted resolution by good faith negotiations within [***] Business Days
after such notice is received. In such event, the Parties shall cause their
respective officers or their designees to meet (face-to-face or by
teleconference) and be available to attempt to resolve such issue. If the
Parties should resolve such dispute, a memorandum setting forth their agreement
shall be prepared and signed by both Parties at either Party’s request. If the
Parties are unable to resolve any dispute that is related to the Research Plan,
Allogene shall have the final decision-making authority with respect to such
dispute. Notwithstanding the foregoing, Allogene shall have no authority to
require Notch to incur costs that are not included within the Research Budget or
otherwise subject to reimbursement by Allogene, without Notch’s prior written
consent, and Allogene shall have no final decision-making authority to determine
whether or not any payment due hereunder (including any milestone payment
hereunder) has been earned or is payable, which payment disputes shall be
subject to resolution in accordance with Section 13.2.
13.2Arbitration. Subject to Sections 13.1 and 13.3, all disputes arising out of
or in connection with this Agreement, including any question regarding its
formation, existence, validity or termination, shall be finally settled by
arbitration pursuant to this Section 13.2. Any arbitration under this Section
13.2 shall be held in San Francisco, California, and administered by JAMS
pursuant to its Comprehensive Arbitration Rules and Procedures (the “Rules”) by
three (3) arbitrators appointed in accordance with such Rules. The arbitrators
shall allow reasonable discovery, in an amount determined by the arbitrator to
be necessary in view of the issues in dispute. The Parties shall use good faith
efforts to complete arbitration under this Section 14.2 within [***] months
following the initiation of such arbitration. The arbitrators shall establish
reasonable additional procedures to facilitate and complete such arbitration
within such [***] month period. The costs of such arbitration shall be shared
equally by the Parties, and each Party shall bear its own expenses in connection
with the arbitration; provided that the arbitrators shall have discretion to
award all or any part of the costs of the arbitration, including reasonable
attorneys’ fees, to the prevailing Party. Judgment on the award may be entered
in any court of competent jurisdiction. The existence of and proceedings in the
arbitration shall be considered the Confidential Information of both Parties and
shall be subject to the terms of Article 9.
13.3Patents; Injunctive Relief. Any dispute, controversy, or claim relating to
the scope, validity, enforceability, or infringement of any Patent Rights
covering the manufacture,
45



--------------------------------------------------------------------------------



use, or sale of any Product shall be submitted to a court of competent
jurisdiction in the country or jurisdiction in which such patent or trademark
rights were granted or arose. Nothing herein shall prevent either Party from
seeking at any time a preliminary injunction or temporary restraining order in
any court of competent jurisdiction in order to protect its interests.
14.MISCELLANEOUS
14.1Governing Law. This Agreement shall be governed in all respects by the laws
of the State of New York exclusively without regard to any conflict of law rule
that would result in the application of the laws of any jurisdiction other than
the State of New York.
14.2Force Majeure. Except with respect to payment of money, neither Party shall
be liable to the other for failure or delay in the performance of any of its
obligations under this Agreement for the time and to the extent such failure or
delay is caused by earthquake, riot, civil commotion, war, terrorist acts,
strike, flood, or governmental acts or restriction, or other cause that is
beyond the reasonable control of the respective Party. The Party affected by
such force majeure shall provide the other Party with full particulars thereof
as soon as it becomes aware of the same (including its best estimate of the
likely extent and duration of the interference with its activities), and shall
use commercially reasonable efforts to overcome the difficulties created thereby
and to resume performance of its obligations as soon as practicable. If the
performance of any such obligation under this Agreement is delayed owing to such
a force majeure for any continuous period of more than [***] days, the Parties
shall consult with respect to an equitable solution, including the possibility
of the mutual termination of this Agreement.
14.3Relationship. The Parties agree that the relationship of Notch and Allogene
established by this Agreement is that of independent contractors. Furthermore,
the Parties agree that this Agreement does not, is not intended to, and shall
not be construed to, establish an employment, agency or any other relationship.
Except as may be specifically provided herein, neither Party shall have any
right, power or authority, nor shall they represent themselves as having any
authority to assume, create or incur any expense, liability or obligation,
express or implied, on behalf of the other Party, or otherwise act as an agent
for the other Party for any purpose. Neither Party shall report the relationship
between the Parties arising under this Agreement as a partnership for United
States tax purposes without the prior written consent of the other Party unless
required by a final “determination” as defined in Section 1313 of the United
States Internal Revenue Code of 1986, as amended.
14.4Assignment. This Agreement shall not be assignable by either Party to any
Third Party without the written consent of the other Party and any such
attempted assignment shall be void. Notwithstanding the foregoing, either Party
may assign this Agreement, without the written consent of the other Party, to
its Affiliate or an entity that acquires all or substantially all of the
business or assets of such Party to which this Agreement pertains (whether by
merger, reorganization, acquisition, sale or otherwise), and agrees in writing
to be bound by the terms and conditions of this Agreement. No assignment or
transfer of this Agreement shall be valid and effective unless and until the
assignee/transferee agrees in writing to be bound by the provisions of this
Agreement. The terms and conditions of this Agreement shall be binding on and
inure to the benefit of the permitted successors and assigns of the Parties,
provided that, the exclusivity provisions applicable to Notch pursuant to
Section 4.5 shall not apply to any acquiror or successor-in-interest to Notch or
any Affiliate of any such acquiror or successor-in-interest, in
46



--------------------------------------------------------------------------------



any case that was not an Affiliate of Notch prior to an applicable Change of
Control transaction involving Notch (but, for the avoidance of doubt, the
exception from the exclusivity provisions set forth in this proviso shall not
permit the use of any Notch Technology for activities that would otherwise be
restricted by the exclusivity provisions applicable to Notch pursuant to Section
4.5). Except as expressly provided in this Section, any attempted assignment or
transfer of this Agreement shall be null and void.
14.5Change in Control. Notwithstanding Section 14.4, Notch shall provide written
notice to Allogene upon its intention to sell all or substantially all of its
business or assets (whether by merger, reorganization, acquisition, sale or
otherwise) (a “CIC Transaction”) at least [***] days prior to entering into a
binding agreement for such sale or exclusivity agreement regarding the
negotiation of such sale.
14.6Representation by Legal Counsel. Each Party represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in the drafting hereof. In interpreting and applying
the terms and provisions of this Agreement, the Parties agree that no
presumption shall exist or be implied against the Party that drafted such terms
and provisions.
14.7Waiver. Neither Party may waive or release any of its rights or interests in
this Agreement except in writing. The failure of either Party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition. No waiver by either
Party of any condition or term in any one or more instances shall be construed
as a continuing waiver of such condition or term or of another condition or
term.
14.8Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, shall make specific reference to this Agreement, and shall
be addressed to the appropriate Party at the address specified below or such
other address as may be specified by such Party in writing in accordance with
this Section, and shall be deemed to have been given for all purposes (a) when
received, if hand-delivered or sent by a reputable overnight delivery service,
(b) on the day of sending by email (with receipt confirmation), or (c) three (3)
days after mailing, if mailed by first class certified or registered mail,
postage prepaid, return receipt requested.
If to Notch, addressed to: 


Notch Therapeutics Inc.
Attn: President
40 King Street West, Suite 2100
Toronto, Ontario M5H 3C2
Canada
Email:


If to Allogene, addressed to: 


Allogene Therapeutics, Inc.
Attn: General Counsel
47



--------------------------------------------------------------------------------



210 E. Grand Avenue
South San Francisco, CA 94080
USA
Email:
14.9Severability. Any term or provision of this Agreement that is held to be
invalid, void, or unenforceable in any situation in any jurisdiction will not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the invalid, void, or unenforceable
term or provision in any other situation or in any other jurisdiction. If any
term or provision of this Agreement is declared invalid, void, or unenforceable,
the Parties agree that the authority making such determination will have the
power to and shall, subject to the discretion of such authority, reduce the
scope, duration, area or applicability of the term or provision, to delete
specific words or phrases, or to replace any invalid, void, or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the original intention of the invalid or
unenforceable term or provision.
14.10Interpretation. The captions and headings to this Agreement are for
convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement. Unless specified to the
contrary, references to Articles, Sections or Exhibits mean the particular
Articles, Sections or Exhibits to this Agreement and references to this
Agreement include all Exhibits hereto. Unless context otherwise clearly
requires, whenever used in this Agreement: (a) the words “include” or
“including” shall be construed as incorporating, also, “but not limited to” or
“without limitation;” (b) the word “day” or “year” means a calendar day or year
unless otherwise specified; (c) the word “notice” shall mean notice in writing
(whether or not specifically stated) and shall include notices, consents,
approvals and other written communications contemplated under this Agreement;
(d) the words “hereof,” “herein,” “hereby” and derivative or similar words refer
to this Agreement (including any Exhibits); (e) the word “or” shall be construed
as the inclusive meaning identified with the phrase “and/or;”(f) provisions that
require that a Party, the Parties or a committee hereunder “agree,” “consent” or
“approve” or the like shall require that such agreement, consent or approval be
specific and in writing, whether by written agreement, letter, approved minutes
or otherwise; (g) words of any gender include the other gender; (h) words using
the singular or plural number also include the plural or singular number,
respectively; (i) references to any Applicable Laws, or article, section or
other division thereof, shall be deemed to include the then-current amendments
thereto or any replacement Applicable Laws thereto; and (j) neither Party or its
Affiliates shall be deemed to be acting “on behalf of” or “under authority of”
the other Party under this Agreement.
14.11Counterparts. This Agreement may be executed in two or more counterparts
(whether delivered by email via .pdf format, facsimile or otherwise), each of
which will be considered one and the same agreement and will become effective
when counterparts have been signed by each of the Parties and delivered to the
other Party.
14.12Entire Agreement. This Agreement with its Exhibits and Schedules (a)
constitutes the entire agreement and supersedes, as of the Effective Date, all
prior and contemporaneous agreements, negotiations, arrangements and
understandings, both written and oral, between the Parties with respect to the
subject matter hereof, and (b) is not intended to confer upon any person or
entity, other than the Parties, any rights, benefits, or remedies of any
48



--------------------------------------------------------------------------------



nature whatsoever. No subsequent alteration, amendment, change or addition to
this Agreement shall be binding upon the Parties unless reduced to writing and
signed by the respective authorized officers of the Parties.
[Signature Page Follows]

49



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their authorized representatives as of the Effective Date.


ALLOGENE THERAPEUTICS, INC.  NOTCH THERAPEUTICS INC.
By: /s/ David Chang    By: /s/ Timothy Key   
Name: David Chang, M.D., Ph.D.   Name: Timothy Key, PhD   
Title: CEO and President    Title: Director    







--------------------------------------------------------------------------------



List of Exhibits
Exhibit A – Initial Targets
Exhibit B – Notch Microbead Technology
Exhibit C – Notch Patents
Exhibit D – ROFN Targets
Exhibit E – Initial Research Plan
Exhibit F – Cellectis Technology Targets
Exhibit G – Notch Third Party In-Licenses



